 



EXHIBIT 10.1
AGREEMENT TO ACQUIRE LEASES AND LEASE PROPERTIES
     This Agreement to Acquire Leases and Lease Properties (the “Agreement”)
dated October 3, 2007 (the “Effective Date”) by and between VALUE CITY
DEPARTMENT STORES LLC, an Ohio limited liability company and successor by merger
to Value City Department Stores, Inc., having an address of 3241 Westerville
Road, Columbus, Ohio 43224 (“VCDS”), GB RETAILERS, INC., a Delaware corporation
having an address of 3241 Westerville Road, Columbus, Ohio 43224 (“GB” and
collectively with VCDS, the “VCDS Tenants”), SCHOTTENSTEIN STORES CORPORATION,
an Ohio corporation having an address of 1800 Moler Road, Columbus, Ohio 43207
(“SSC”), TRUSS REALTY CO., an Ohio limited partnership having an address at 1800
Moler Road, Columbus, Ohio 43207 (“Truss”), VALLEY FAIR CORPORATION, a Delaware
corporation having an address of 1800 Moler Road, Columbus, Ohio 43207 (“Valley
Fair”), EAST MAIN CENTERS-I LLC, an Ohio limited liability company having an
address of 1800 Moler Road, Columbus, Ohio 43207 (“EMC”), and INDEPENDENCE
LIMITED LIABILITY COMPANY, an Ohio limited liability company having an address
of 1800 Moler Road, Columbus, Ohio 43207 (“Independence” and together with SSC,
Truss, Valley Fair and EMC, the “SSC Landlords”); RETAIL VENTURES, INC., an Ohio
corporation having an address of 3241 Westerville Road, Columbus, Ohio 43224
(“RVI”) [the VCDS Tenants, the SSC Landlords, and RVI, each being a “VCDS
Entity,” and collectively, the “VCDS ENTITIES”); and BURLINGTON COAT FACTORY
WAREHOUSE CORPORATION, a Delaware corporation having an address of 1830 Route
30, Burlington, New Jersey 08016 (“BURLINGTON”), and the affiliate entities of
Burlington set forth in Exhibit A hereto (collectively with BURLINGTON, the
“BURLINGTON Entities”). The “Effective Date” of this Agreement is the later of
the day that VCDS (or its attorney) and BURLINGTON (or its attorney) receives a
fully executed copy of this Agreement.
R E C I T A L S
     A VCDS Tenant is the lessee or sublessee under each of the leases listed on
Exhibit B hereto (each a “Lease” and collectively, the “Leases”). The leased
premises under each of the Leases is referred to herein as the “Leased
Premises.”
     An SSC Landlord is the landlord under each of the Leases listed on
Exhibit C hereto (each an “SSC Lease” and collectively, the “SSC Leases”).
     SSC intends to acquire by assignment from the applicable VCDS Tenant each
of the Leases listed on Exhibit D hereto (each an “SSC Assigned Lease”), and SSC
and BURLINGTON desire, upon such assignment, to enter into a sublease (each an
“SSC Sublease”) for a portion of the space leased to SSC under the SSC Assigned
Lease.
     BURLINGTON desires to acquire all of the right, title and interests of the
VCDS Tenants in and to the Leases set forth in Exhibit E hereto (each an
“Assignment Lease” and collectively, the “Assignment Leases”) and the VCDS
Tenants desire to transfer, sell, and assign all rights, title, and interest of
the VCDS Tenants in and to the Assignment Leases to the applicable BURLINGTON
Entity on the terms and conditions contained herein.

 



--------------------------------------------------------------------------------



 



     BURLINGTON also desires to enter into new leases with the SSC Landlords
(each a “New SSC Lease”) for each of the Leased Premises under the SSC Leases
(each an “SSC Premises”) to replace the respective SSC Lease which would be
terminated.
     BURLINGTON also desires to enter into a sublease (the “102 Sublease”) with
VCDS for the retail portion of the property leased to VCDS under the Lease for
Store No. 102 on Westerville Road in Columbus, Ohio (the “102 Lease”).
     RVI is the parent company of VCDS and has an economic incentive to provide
the indemnities and to undertake the other obligations on VCI’s part, as more
particularly set forth herein.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
Terms.
     1. Leasehold Interests Under the VCDS Leases. Subject to the terms and
conditions of this Agreement, (i) all or a portion of the right, title and
interest of VCDS in and to the Leases shall be assigned, transferred, subleased
or otherwise conveyed to the applicable BURLINGTON Entity as set forth on
Exhibit A hereto (in each case the “Applicable BURLINGTON Entity”), and the
Applicable BURLINGTON Entity agrees to acquire, the right, title, benefit,
privilege, and interest as a tenant or subtenant under the Assignment Leases, by
one of the following methods:

  (a)   Each of the Assignment Leases which is not removed from the list of
Assignment Leases as a result of the inability to obtain the Required Amendments
as set forth in Section 3(a) or the Landlords’ Consents, if required, as set
forth in Section 3(c), or if designated a Removed Lease by VCDS, SSC or
BURLINGTON under Section 3(d), shall be assigned by the respective VCDS Tenant
to and assumed by the Applicable BURLINGTON Entity and shall remain in effect
subject to such amendments as BURLINGTON may negotiate with the respective
landlord (each an “Assignment Transaction” and collectively, the “Assignment
Transactions”).     (b)   Each of the SSC Leases shall be assigned by the
respective VCDS Tenant to the Applicable BURLINGTON Entity and shall then be
terminated and replaced by a New SSC Lease between the respective SSC Landlord
and the Applicable BURLINGTON Entity in substantially the form attached hereto
as Exhibit F (the “New SSC Lease Form”) with the blanks completed with the lease
specific terms set forth in Exhibit G for the applicable SSC Lease, and such
other terms as SSC and BURLINGTON may agree (each a “SSC Lease Transaction” and
collectively, the “SSC Lease Transactions”). Each SSC Landlord respectively
agrees that no BURLINGTON Entity shall have any liability at all to any person
or entity whatsoever arising out of accepting assignment of an SSC Lease, other

2



--------------------------------------------------------------------------------



 



      than the specific SSC Lease or SSC Leases assigned to and assumed by that
BURLINGTON Entity and the liability of BURLINGTON under any guaranties of any
SSC Leases, the SSC Subleases, and the 102 Sublease, and that no BURLINGTON
Entity other than BURLINGTON shall be a guarantor of the obligations of any
other BURLINGTON Entity.     (c)   Each of the SSC Assigned Leases, as to which
SSC can obtain the consents of the landlord to assignment and assumption of such
Lease by SSC and sublease a portion of the Leased Premises to the Applicable
BURLINGTON Entity upon terms acceptable to SSC, unless removed by SSC under
Section 3(d), shall be assigned by the respective VCDS Tenant to and assumed by
SSC and shall remain in effect subject to such amendments as SSC may negotiate
with the respective landlord, and SSC and the applicable BURLINGTON Entity shall
then enter into an SSC Sublease for all space within the Leased Premises not
currently subleased to American Signature, Inc. or an affiliate thereof (the
“Subleased Space”) in substantially the form attached hereto as Exhibit H with
the blanks completed with the sublease specific terms set forth in Exhibit I for
the applicable SSC Sublease (each an “SSC Sublease Transaction” and
collectively, the “SSC Sublease Transactions”).     (d)   With respect to VCDS
Store No. 102, VCDS and the Applicable BURLINGTON Entity shall enter into the
102 Sublease in substantially the form attached hereto as Exhibit J (the “102
Sublease Transaction”).

     Unless provided otherwise in this Agreement, except for the Removed Leases
(as defined in Section 3), BURLINGTON shall be required to (i) purchase and
accept all of the Assignment Leases, (ii) enter into all of the New SSC Leases,
(iii) enter into all of the SSC Subleases, and (iv) enter into the 102 Sublease,
and VCDS shall not be obligated to convey its interest in any Assignment Lease,
enter into the 102 Sublease, or assign the SSC Assigned Leases to SSC and SSC
shall not be obligated to acquire the SSC Assigned Leases and enter into the SSC
Sublease or New SSC Lease unless BURLINGTON completes the purchase or sublease,
as applicable, of all the Leases except the Removed Leases. Unless the parties
agree otherwise, the closings of the Assignment Transactions, the SSC Lease
Transactions, the SSC Sublease Transactions, and the 102 Sublease Transaction
shall occur simultaneously.
     2. Purchase Price. The purchase price for the sale of the Leases hereunder
is Twenty-five Million Dollars ($25,000,000.00) (the “Purchase Price”) and is
allocated among the Leases as set forth on Exhibit K hereto (the “Allocated
Purchase Prices”). The Purchase Price for the Assignment Leases and Store
No. 162 is referred to herein as the “BURLINGTON Purchase Price,” is Sixteen
Million Dollars ($16,000,000.00), and shall be paid by BURLINGTON. The Purchase
Price for the SSC Leases and the SSC Assigned Leases (except Store No. 162) is
referred to herein as the “SSC Purchase Price,” is Nine Million Dollars
($9,000,000.00), and shall be paid by SSC or the respective SSC Landlord, as the
case may be.

  (a)   The BURLINGTON Purchase Price shall be payable by BURLINGTON as follows:

3



--------------------------------------------------------------------------------



 



  (i)   By the second (2nd) Business Day after the Effective Date, BURLINGTON
shall deliver to Clean Title Agency, Inc., dba Hummel Title Agency with an
address of 2715 East Main Street, Bexley, Ohio 43209 (“Escrow Agent”) an amount
equal to ten percent (10%) of the Purchase Price by wire transfer of immediately
available funds. Such amount and all interest earned thereon is referred to
herein as the “Deposit.” The Deposit shall be held by Escrow Agent and disbursed
in accordance with the terms of this Agreement and the Escrow Agreement attached
hereto as Exhibit L.     (ii)   Within three (3) Business Days of BURLINGTON’s
receipt of the GOB Notice from VCDS as set forth in Section 4 hereof, BURLINGTON
shall deliver or cause to be delivered, at its sole cost and expense, to VCDS an
irrevocable standby letter of credit (the “LOC”) issued by a commercial bank
reasonably acceptable to VCDS (the “Issuer”), utilizing a form reasonably
acceptable to VCDS, naming VCDS as beneficiary and having a U.S. Dollar face
amount equal to 90% of the Purchase Price (including the SSC Purchase Price).
The conditions for a draw under the LOC shall be: (a) three Business Days shall
have passed from the time VCDS gave BURLINGTON written notice that VCDS will be
making a draw against the LOC; and (b) the submission, following such three
(3) Business Day period, to the Issuer from VCDS of a statement, under oath
subject to perjury, specifying that VCDS is entitled to a draw under the LOC in
the amount specified in the draft accompanying such statement. The LOC shall
have a term of not less than one (1) year from the date thereof. The LOC shall
provide that it is governed by International Standby Practices 1998
(International Chamber of Commerce Publication 590) and any subsequent revision
thereof which the Issuer then adheres to. VCDS shall be entitled to draw under
the LOC in the event that BURLINGTON fails to pay the unpaid balance of the
BURLINGTON Purchase Price to Escrow Agent by the Closing Date in accordance with
Section 2(a)(iii) below or fails to deliver the documents required to be
delivered pursuant to Sections 6.3 and 6.6 below with respect to the SSC Leases
and the SSC Assigned Leases as provided in Section 10.3(b) below; provided,
however, that VCDS agrees not to submit any such draw request under the LOC
unless and until such event has occurred. The act of drawing on the LOC by VCDS
pursuant to this Section 2(a)(ii) shall be in lieu of any other remedies
available to VCDS for such failure, shall excuse BURLINGTON from making the
payment pursuant to Section 2(a)(iii) below, and as to the Leases for which the
SSC Purchase Price is due and shall excuse SSC from making the payment pursuant
to Section 2(b) below, and the Closing shall proceed as if the full Purchase
Price had been paid by BURLINGTON or SSC, as the case may be, except that the
Closing Payment by Escrow Agent shall be reduced by the amount drawn on the LOC.
It shall not, however,

4



--------------------------------------------------------------------------------



 



      be treated as an agreement between or among the parties that the
conditions precedent to Closing had taken place or that the amount drawn by VCDS
was proper, each party to this Agreement reserving the right to assert that
Closing was not required to take place at such time or that the amount so drawn
was not proper. If BURLINGTON fails to timely provide the LOC to VCDS, at its
option VCDS may terminate this Agreement by written notice to BURLINGTON and
Escrow Agent, in which case the Escrow Agent shall distribute the entire Deposit
to VCDS as liquidated damages.     (iii)   On or before the each Closing Date
(the First Closing Date, the Second Closing Date or any Final Closing Date, each
as the case may be), BURLINGTON shall pay to Escrow Agent the remaining ninety
percent (90%) balance of the BURLINGTON Purchase Price attributable to the
Lease(s) actually included in that Closing.     (iv)   At each Closing, if VCDS
has not made a draw against the LOC as provided in (b) above, Escrow Agent shall
distribute to VCDS the lesser of the Adjusted Purchase Price [as defined in
Section 13.11(a)] attributable to the Lease(s) included in that Closing or the
funds then held by Escrow Agent (the “Closing Payment”), and if any funds
remain, then such remaining funds shall be distributed to BURLINGTON. If VCDS
has made a draw against the LOC, then the funds being held by Escrow Agent shall
be distributed to BURLINGTON.     (v)   Upon receipt of each Closing Payment,
VCDS shall give the LOC’s issuing bank written instructions to reduce the amount
of the LOC by the amount of the Closing Payment made at that Closing, and upon
the Final Closing for the last of the Leases (or the agreement of the parties
that there will be no more Closings), VCDS shall return the LOC to BURLINGTON.  
  (vi)   The Allocated Purchase Price for VCDS Store No. 189 is on account of
the minimum floor area within the Leased Premises being at least Seventy-Five
Thousand (75,000) square feet and the maximum floor areas being the entire space
let pursuant to the Lease for VCDS Store No. 189. Notwithstanding the foregoing,
BURLINGTON agrees to use commercially reasonable efforts to negotiate with the
landlord of those Leased Premises with the objective of reducing the floor area
of the Leased Premises under that Lease to approximately Seventy-Five Thousand
(75,000) square feet, and to get, in connection with such Lease: (a) the
landlord’s consent to the assignment of lease from the applicable VCDS Tenant to
the applicable BURLINGTON Entity; (b) an acceptable SNDA; and (c) the Required
Amendments. If BURLINGTON receives payment from the landlord of VCDS Store
No. 189 in return for allowing that landlord to recapture any part of

5



--------------------------------------------------------------------------------



 



      the Leased Premises, the entire amount of such payment shall be paid over
by the applicable BURLINGTON Entity to the applicable VCDS Tenant. Such payment
shall be made within ten (10) days after the BURLINGTON Entity receives such
payment or payments. BURLINGTON shall not be obligated to accept Leased Premises
that are not commercially reasonable, for a retail department store, in terms of
shape, facilities (including loading facilities), frontage, visibility,
utilities or other similar factors. Notwithstanding the foregoing, if the
applicable BURLINGTON Entity is unable to negotiate with the landlord for the
landlord to recapture all but approximately Seventy-Five Thousand (75,000)
square feet of floor area, BURLINGTON may reject assignment of the lease and
make the Lease a BURLINGTON Rejection Lease [as defined in Section 3(a)].    
(vii)   The Allocated Purchase Price for VCDS Store No. 401 is on account of the
minimum floor area within the Leased Premises being at least Eighty Thousand
(80,000) square feet and the maximum floor areas being the entire space let
pursuant to the Lease for VCDS Store No. 401. Notwithstanding the foregoing,
BURLINGTON agrees to use commercially reasonable efforts to negotiate with the
landlord of those Leased Premises with the objective of reducing the floor area
of the Leased Premises under that Lease to approximately Eighty Thousand
(80,000) square feet, and to get, in connection with such Lease: (a) the
landlord’s consent to the assignment of lease from the applicable VCDS Tenant to
the applicable BURLINGTON Entity; (b) an acceptable SNDA; and (c) the Required
Amendments. If BURLINGTON receives payment from the landlord of VCDS Store
No. 401 in return for allowing that landlord to recapture any part of the Leased
Premises, the entire amount of such payment shall be paid over by the applicable
BURLINGTON Entity to the applicable VCDS Tenant. Such payment shall be made
within ten (10) days after the BURLINGTON Entity receives such payment or
payments. BURLINGTON shall not be obligated to accept Leased Premises that are
not commercially reasonable, for a retail department store, in terms of shape,
facilities (including loading facilities), frontage, visibility, vertical
transportation (if required), multi-floor usability, utilities or other similar
factors. Notwithstanding the foregoing, if the applicable BURLINGTON Entity is
unable to negotiate with the landlord for the landlord to recapture all but
approximately Eighty Thousand (80,000) square feet of floor area, BURLINGTON may
reject assignment of the lease and make the Lease a BURLINGTON Rejection Lease.

  (b)   The SSC Purchase Price, subject to adjustments as set forth herein,
shall be paid by SSC in cash or immediately available funds delivered to Escrow
Agent on or before each applicable Closing. Provided, however, if BURLINGTON
fails to

6



--------------------------------------------------------------------------------



 



      complete its closing requirements for such Closing, for any Lease for
which SSC is to pay the Purchase Price as set forth in Section 6 hereof, SSC
shall not be required to pay the SSC Purchase Price for such Lease and VCDS may
draw upon the LOC in the same manner as provided herein for the failure of
BURLINGTON to pay the balance of the BURLINGTON Purchase Price for an Assignment
Lease, it being agreed that SSC would not be entering into the transaction for
any SSC Lease or SSC Assigned Lease without a sublease with BURLINGTON.

     3. Inspection.
          (a) Lease Review. BURLINGTON has reviewed the Assignment Leases and
identified those provisions of each Assignment Lease which in BURLINGTON’s
opinion must be amended or modified in order for BURLINGTON to use the Leased
Premises for retail purposes but such requests are limited to: (i) a change in
permitted use if most lawful retail uses are not already permitted; (ii) a
change in trade name restriction if there is a trade name restriction;
(iii) approval of specific alteration plans to the extent such approval is
required; (v) approval of specific signage if Landlord’s consent is required for
such signage; (vi) such changes as are required to permit the operation of a
typical Burlington Coat Factory store; and (vii) a Subordination,
Non-Disturbance and Attornment Agreement (“SNDA”) if the Lease is inferior to an
existing mortgage or superior lease and no SNDA is already in existence (the
“Required Amendments”). Within forty (40) days after the Effective Date,
BURLINGTON shall provide VCDS with a list of the Required Amendments with
respect to each Lease and will use commercially reasonable efforts to negotiate
the Required Amendments to each Lease with the respective landlords and
sub-landlords thereunder (each a “Landlord” and collectively, the “Landlords”)
to its reasonable satisfaction with due diligence. BURLINGTON will notify VCDS
promptly as to each Assignment Lease as to which it has negotiated the Required
Amendments to its satisfaction on or before December 20, 2007 (the “Consent
Date”), and shall on the Consent Date notify VCDS of each Assignment Lease as to
which it has not negotiated the Required Amendments to its satisfaction and
desires not to acquire as a result thereof (each a “BURLINGTON Rejection Lease”)
or for which BURLINGTON will invoke the provisions of the second paragraph of
Section 5 to extend the Consent Date for such Assignment Lease.
          SSC and BURLINGTON have reviewed the SSC Assigned Leases and
identified those provisions of each SSC Assigned Lease which in their respective
opinions must be amended or modified for SSC to assume the Lease and sublease
the Subleased Space to BURLINGTON. BURLINGTON has further reviewed the 102 Lease
and identified the provisions thereof which in its opinion must be amended or
modified for BURLINGTON to enter into the 102 Sublease. Such requests shall be
subject to the same limitations, time frame and procedures as set forth in the
preceding paragraph relative to the Assignment Leases, except that BURLINGTON
must notify SSC and VCDS as to any Required Amendments required by BURLINGTON
within thirty (30) days of the Effective Date and SSC will notify VCDS of any
Required Amendment within forty (40) days of the Effective Date, and if the
Required Amendments to an SSC Assigned Lease or the 102 Lease are not obtained
by the Consent Date, upon providing of the notice of such fact to VCDS by
BURLINGTON or SSC on or before the Consent Date, such Lease shall be deemed a
BURLINGTON Rejection Lease. The amendments and modifications identified by SSC
and BURLINGTON, respectively as to each SSC Assigned

7



--------------------------------------------------------------------------------



 



Lease and the amendments and modifications identified by BURLINGTON as to the
102 Sublease shall be provided to SSC within forty (40) days after the Effective
Date.
          (b) Physical Inspection. BURLINGTON has conducted (or has decided not
to conduct) a physical inspection of each Leased Premises and accepts the
physical condition of each of the Leased Premises, subject to: (i) receipt of
the credit against the Purchase Price set forth in Section 9.4 of receipt of
such credit by payment from VCDS at Closing; (ii) all warranties and
representations expressly given or made by VCDS or SSC, as the case may be, in
this Agreement; and (iii) such continuing repair and maintenance obligations on
the part of any of the VCDS Tenants or the VCDS Entities expressly provided for
in this Agreement; or (iv) the obligations of VCDS or each VCDS Entity,
respectively, as landlord or sublandlord under any of the SSC Leases or the 102
Sublease.
          (c) Consents. VCDS shall use commercially reasonable efforts to obtain
the consent of each Landlord (a “Consent”) of an Assignment Lease and an SSC
Assigned Lease and the 102 Sublease as to which the consent of the Landlord to
the assignment of the Lease to BURLINGTON (or in the case of an SSC Assigned
Lease, to the assignment of Lease to SSC and sublease to BURLINGTON or in the
case of the 102 Lease, the sublease to BURLINGTON) is required (each a “Consent
Lease”) on or before the Consent Date and shall notify BURLINGTON of any Consent
Leases as to which it has been unable to obtain the Consent on or before the
Consent Date (a “No Consent Lease”). Unless VCDS and BURLINGTON (and SSC with
respect to an SSC Assigned Lease) agree otherwise in writing by December 31,
2007 or unless BURLINGTON, in writing, by December 31, 2007, invokes the
provisions of the second paragraph of Section 5 to extend the December 31, 2007
deadline, each BURLINGTON Rejection Lease and each No Consent Lease
(collectively, the “Removed Leases”) shall be removed from the Assignment Leases
and the SSC Assigned Leases to be assigned and assumed hereunder, and from the
102 Sublease (if applicable) and the Purchase Price shall be reduced accordingly
based on the Allocated Purchase Prices for the Removed Leases.
          (d) Removal by VCDS, SSC or BURLINGTON. Notwithstanding any provision
of this Agreement to the contrary, VCDS may elect to remove any Assignment Lease
or any SSC Assigned Leases from the Assignment Leases or SSC Assigned Leases to
be assigned hereunder, and SSC may remove any SSC Assigned Lease from the SSC
Leases to be subleased hereunder under the following circumstances: (i) where,
despite the applicable VCDS Tenant’s good faith, commercially reasonable
efforts, the Landlord’s Consent for that Lease cannot be obtained; or (ii) at
their sole discretion in the case of Store No. 185 and Store No. 188 provided
such removal takes place before March 1, 2008, subject to the provisions of this
Section 3(d); or (iii) with respect to Store No. 129 in the event SSC determines
in its sole discretion that it is not economically practical to do the
Landlord’s Work provided such removal takes place before March 1, 2008 [such
removal being referred to as a “VCDS Removal”]. Each VCDS Removal shall be
evidenced by written notice of such removal by VCDS or SSC, as the case may be,
to BURLINGTON prior to Closing or March 1, 2008, whichever occurs earlier with
respect to a particular Lease, and such Lease shall be deemed to be a Removed
Lease. Provided, however, if any of the Leases for VCDS Store Nos. 129, 162,
164, 188, 189 or 401 (the “Preferred Leases”) become Removed Leases for any
reason, BURLINGTON shall have the right to elect to remove any one of the Leases
for VCDS Store Nos. 152, 153, 158 and 177 (the “Compensation Leases”) from the
Assignment Leases to be assigned hereunder by written notice

8



--------------------------------------------------------------------------------



 



to VCDS prior to Closing and such Lease shall become a Removed Lease, such that
for each Preferred Lease that becomes a Removed Lease BURLINGTON may cause one
Compensation Lease to also become a Removed Lease. For each Removed Lease under
this Section 3(d), the Purchase Price shall be reduced by the Allocated Purchase
Price for the Removed Lease.
          (e) Break Up Fees. As to any of the Removed Leases set forth in
Exhibit M hereto, in addition to a reduction in the Purchase Price by the amount
of the Allocated Purchase Price for such Lease, VCDS shall pay to BURLINGTON a
“Break Up Fee” for such Lease in the amount set forth in Exhibit M hereto.
          (f) Broken Leases. In addition to, and not in derogation of, the
provisions of Section 3(d) of this Agreement, if any one or more of the
following VCDS Store Nos. are the Leased Premises described in a Removed Lease,
the provisions of this paragraph shall apply as to that VCDS Store Nos.: 129,
162, 164, 189 and 401 (each a “Broken Lease”). For each Broken Lease: (a) the
Purchase Price shall be reduced by the Allocated Purchase Price for such Removed
Lease [but only once if the Removed Lease is also subject to a reduction
pursuant to Section 3(d)]; and (b) if any VCDS Entity disposes of that Removed
Lease before February 1, 2010 by way of sale, assignment, termination thereof,
or any other method of transfer such that the Removed Lease is terminated, or
that there is another Tenant (other than the VCDS Entity-tenant) under the
Removed Lease, or that more than half of the floor area of the Leased Premises
is sublet to a subtenant (each, a “Later Disposition”), or by way of any
combination thereof, and any VCDS Entity receives money or property or any other
compensation in connection with the Later Disposition, that VCDS Entity shall
pay BURLINGTON for VCDS Store No. 129 an amount equal to $500,000 and for each
of VCDS Store Nos. 162, 164, 189 and 401 an amount equal to twenty-five percent
(25%) of the money and fair market value of whatever other property may have
been received net of any costs incurred by VCDS, such as repairs and tenant
improvements, in connection with such Later Disposition, with such payment being
made no later than ten (10) days after its receipt by the VCDS Entity.
          VCDS shall use commercially reasonable efforts to obtain and deliver
to BURLINGTON and SSC, as applicable, at least five (5) Business Days before
Closing: (i) an Estoppel Certificate for each Lease from its Landlord in
substantially the form attached hereto as Exhibit N (“Estoppel Certificate”) and
containing substantive information consistent with the corresponding Lease as
such Lease was furnished to BURLINGTON and SSC before the Effective Date as well
as showing that the Lease is in full force and effect without default or
impending default on the part of the landlord or tenant thereunder; (ii) the
written consent of its Landlord to the assignment of its Lease to BURLINGTON
with respect to each Assignment Lease or with respect to the assignment of the
Lease to SSC and the sublease to BURLINGTON with respect to the SSC Assigned
Leases (if required by its Lease or if BURLINGTON or SSC reasonably determines
is required by the Lease); and (iii) an Assignment and Assumption Agreement
signed by VCDS (and the Landlord if required by the Lease) as to each Lease
except the 102 Sublease. Each of the consents and agreements delivered in
connection with this Section 3(c) shall be placed into escrow and held by the
Escrow Agent in accordance with the terms and conditions of the Escrow
Agreement. If VCDS is unable to furnish a Estoppel Certificate for one or more
of the Leases, BURLINGTON and SSC shall accept a certification from VCDS in
substitution for a missing Estoppel Certificate, provided VCDS shall indemnify
and hold BURLINGTON or the Applicable BURLINGTON Entity and SSC harmless from
and against all

9



--------------------------------------------------------------------------------



 



claims, demands, causes of action, judgments, liabilities, losses, damages,
costs or expenses (including without limitation all reasonable attorneys’ fees
and out-of-pocket expenses) incurred by BURLINGTON or the Applicable BURLINGTON
Entity and SSC and related to or arising out of BURLINGTON or the Applicable
BURLINGTON Entity’s and SSC’s reliance on such certification. Such agreement to
indemnify and hold BURLINGTON harmless or the Applicable BURLINGTON Entity and
SSC shall survive Closing.
          As to any Assignment Lease or SSC Assigned Lease as to which the
Landlord consents to the assignment of the Lease, but refuses to release the
VCDS Tenant or any guarantor of the Lease (a “Guarantor”) and their respective
members, shareholders, directors, officers, successors and assigns from and
against any and all claims, demands, causes of action, judgments, liabilities,
losses, damages, costs or expenses (including without limitation all reasonable
attorneys’ fees and out-of-pocket expenses) which the VCDS Tenant or Guarantor
may incur under the Lease by reason of the failure of the Applicable BURLINGTON
Entity or SSC, as the case may be, to comply with or perform its duties and
obligations under the Lease from and after the Closing Date (the “Post-Closing
Assignment Liability”) and as to any Lease as to which the consent of the
Landlord to the assignment is not required but the VCDS Tenant or any Guarantor
is not released from, Post-Assignment Liability (in each such instance, an
“Indemnification Lease”), BURLINGTON and the Applicable BURLINGTON Entity or
SSC, as the case may be, agree to indemnify and hold harmless the VCDS Tenant
and any Guarantor and their respective members, shareholders, directors,
officers, successors and assigns from any Post-Assignment Liability. This
agreement shall survive Closing.
     4. GOB Sales. Promptly following the Consent Date, VCDS shall notify
BURLINGTON of the date on which it intends to start and end
going-out-of-business sales (“GOB Sales”) for each of the Leased Premises other
than the Removed Leases (the “GOB Notice”) and shall proceed to conduct such GOB
Sales. All GOB Sales and all business with the retail public shall end by such
date as is necessary for VCDS to deliver possession of the Leased Premises to
the Applicable BURLINGTON Entity on the applicable Possession Date in accordance
with the provisions of Section 9.4(a) hereof.
     5. Closing. Following the completion of the GOB Sales or in anticipation
thereof, but no later than February 8, 2008 with respect to the Store Nos.
listed on Exhibit X and March 25, 2008 with respect to the others, VCDS shall
notify BURLINGTON that it is prepared to conduct the Closing and the proposed
date for Closing, which shall be no more than five (5) Business Days thereafter
(the “Closing Notice”). Upon the delivery of the Closing Notice and subject to
the satisfaction or waiver of all the conditions set forth in Section 10 at or
before the Closing, the Closing of the purchase and sale of the Leases shall be
held on the date set forth in the Closing Notice at the offices of the Escrow
Agent or at such other date, time, and location as the parties shall mutually
agree upon. No party shall be required to be in attendance at the Closing.
Escrow Agent is authorized to accept closing documents in escrow and to release
those documents upon the written instructions of each party, respectively, as if
that party had personally attended the Closing. The date the Closing actually
takes place as to the Store Nos. listed on Exhibit X is called the “First
Closing Date.” The date the Closing actually takes place as to the other Store
Nos. is called the “Second Closing Date.”

10



--------------------------------------------------------------------------------



 



     The parties contemplate that uncontrollable circumstances, such as
continuing good faith negotiations with some landlords under the Leases or
litigation arising out of disputes with such landlords or third parties with
respect to the Leases may preclude conducting a Closing of the transfer of such
Leases or the other transactions contemplated by this Agreement with respect to
such Leases. In each such case, the assignment of such Lease or the making of a
sublease with respect to such Leased Premises shall be deferred to a later date
(not to exceed one [1] year from the applicable original Closing Date unless
litigation has been commenced by or against Landlord with respect to the
withholding of such consent by the Landlord) (in each case, respectively, the
“Final Closing Date”) and the parties, in good faith, shall close the
transaction as to such Lease or Leased Premises by a date no later than the
earlier of the next March 1 or September 1 that is ten (10) business days after
the day that the dispute with the Lease’s landlord is resolved (by the delivery
of the Landlord’s Consent or Required Amendment or otherwise) or the end of the
litigation (with all appeal periods exhausted) in such a way that either
BURLINGTON, in its sole discretion, will accept the Lease or the contemplated
sublease of the Leased Premises or that the litigation has been resolved in
favor of the parties to this Agreement. In the event that the dispute involves
the receipt of a Landlord’s Consent or of a Required Amendment, and unless both
BURLINGTON and VCDS agree otherwise, no party to this Agreement shall have the
right to create a Removed Lease if a good faith dispute with a landlord under
such Lease is being negotiated or if litigation has been commenced with respect
to such a Lease or either party has given the other notice that it will commence
litigation against such recalcitrant landlord to enforce any Lease provision
that such party, in good faith, requires the recalcitrant landlord to grant
consent to the assignment, sublease or Lease amendment. In the case of each such
Lease where Closing did not take place at the First Closing or Second Closing,
on that Lease’s Final Closing Date, the Purchase Price attributable to such
Lease and the Work Credit attributable to such Lease shall be settled at the
Final Closing for that Lease. Pursuant to this paragraph, BURLINGTON may extend
the Consent Date for any Assignment Lease that would be covered by the concepts
in this paragraph or extend the December 31, 2007 date in Section 3(c) for any
Lease that would be covered by the concepts in this paragraph for a period not
to exceed one year from the original Closing Date.
     6. Deliveries at Closing.
          6.1 Deliveries by VCDS. At or before each Closing, the VCDS Tenants
shall deliver each of the following to the Applicable BURLINGTON Entity with
respect to each Assignment Lease other than the Removed Leases, and to SSC with
respect to each SSC Lease other than the Removed Leases, applicable to that
Closing, unless they are in the possession of the Escrow Agent and are to be
delivered in accordance with Section 6.3:
               (i) an original Estoppel Certificate substantially in the form of
Exhibit N executed by the Landlord under the Assignment Lease and from all
Sublessees of any Sublease, wherein such Estoppel Certificate must: (A) confirm
that its Lease with the assigning VCDS Tenant and all amendments thereto, as
furnished by that VCDS Tenant to BURLINGTON or SSC, as the case may be, is the
true and correct lease (as amended only by those amendments); (B) confirm the
termination date of the then current term of that Lease; (C) state that the
applicable VCDS Tenant is not in default of any of its obligations under that
Lease and that it, the Landlord or Sublessee, as the case may be, is unaware of
any uncured breach on the part of that VCDS Tenant that, with the giving of
notice or the passage of time, or either,

11



--------------------------------------------------------------------------------



 



would be a default on the part of that VCDS Tenant; and (D) those other items as
BURLINGTON reasonably requests of that Landlord or Sublessee, as the case may
be, to certify as true, are in fact, to that Landlord’s knowledge and belief,
true.
               (ii) a duplicate copy of each Assignment Lease and SSC Assigned
Lease and duplicate copies of its entire lease file or files and all contents
thereof, or any other documents it has in its possession specifically with
respect to the Assigned Lease, the SSC Assignment Lease, and all subleases (but
not documents relating to the operation of any businesses within the Leased
Premises);
               (iii) keys and security codes providing access to the Leased
Premises; and
               (iv) evidence of the satisfaction of each of the Required
Amendments applicable to the Lease.
          6.2 Deliveries by VCDS and BURLINGTON. At the Closing, the VCDS
Tenants and the Applicable BURLINGTON Entity shall jointly execute and deliver
to each other each of the following documents with respect to each Assignment
Lease other than the Removed Leases and the 102 Sublease, unless they are in the
possession of the Escrow Agent and are to be delivered in accordance with
Section 5.3:
               (i) an Assignment, Assumption and Amendment of Lease Agreement
for the Lease, in substantially the form attached hereto as Exhibit O
(“Assignment and Assumption Agreement”), which shall have been signed by the
Landlord under each Lease if the Landlord’s signature is required by the
respective Lease, and if that Landlord requires payment or reimbursement for
reviewing and executing such document, VCDS and BURLINGTON shall share such
charges equally;
               (ii) a Memorandum of Assignment of Lease in a form reasonably
agreeable to BURLINGTON and VCDS for each Assignment Lease;
               (iii) a Sublease with respect to Store No. 102 in substantially
the form attached hereto as Exhibit J;
               (iv) a Memorandum of Sublease in a form reasonably agreeable to
BURLINGTON and VCDS with respect to Store No. 102.
               (v) an agreed Settlement Statement (as defined below);
               (vi) such other documents as may be reasonably required to effect
and consummate the assignment of the Lease;
               (vii) a schedule of rents for all sublessees, including the
date(s) through which such rents (including items of additional rent) have been
paid; and

12



--------------------------------------------------------------------------------



 



               (viii) such financial information and documentary backup as is
reasonably required for a tenant or sublandlord to determine common area
operating costs, taxes, and similar items for 2007 and 2008; and
               (ix) a Recognition Agreement among the Landlord, VCDS and
BURLINGTON in recordable form reasonably acceptable to BURLINGTON with respect
to the 102 Sublease.
          6.3 Deliveries by SSC and BURLINGTON. At the Closing, the respective
SSC Landlord and the Applicable BURLINGTON Entity shall jointly execute and
deliver to each other each of the following documents:
               (i) a new SSC Lease with respect to each SSC Lease;
               (ii) a termination agreement with respect to the existing SSC
Lease. A copy of this shall also be delivered to VCDS;
               (iii) a Sublease with respect to each SSC Assigned Lease;
               (iv) a Memorandum of Sublease with respect to each SSC Sublease;
and
               (v) a Recognition Agreement among the Landlord, SSC, and the
Applicable BURLINGTON Entity with respect to each SSC Sublease; provided,
however, if the Landlord is unwilling to execute a recognition agreement, no
recognition agreement will be required and SSC shall indemnify and hold the
Applicable BURLINGTON Entity harmless with respect to all losses and damages
(including, without limitation, reasonable attorneys fees and other legal costs)
resulting from the termination of the SSC Assigned Lease as a result of a
default by SSC thereunder.
          6.4 Deliveries by VCDS and the VCDS Entities. At the Closing, the
respective VCDS Landlord and the respective VCDS Entity shall jointly execute
and deliver with respect to each SSC Assigned Lease:
               (i) an Assignment, Assumption and Amendment of Lease Agreement in
form reasonably agreeable to VCDS and SSC;
               (ii) a Memorandum of Assignment of Lease in form reasonably
agreeable to VCDS and SSC;
               (iii) corporate resolutions or comparable documents where the
delivering party is not a corporation (such as a consent of members or
trustees), authorizing, adopting or ratifying this Agreement and the
transactions contemplated by this Agreement; and
               (iv) such other documents as may be reasonably required to effect
and consummate the assignment of the Lease.

13



--------------------------------------------------------------------------------



 



          6.5 Deliveries by BURLINGTON. At the Closing, BURLINGTON and each
respective BURLINGTON Entity shall execute and deliver with respect to each
Assigned Lease, each SSC Lease, each SSC Sublease, and the 102 Sublease, as
applicable:
               (i) corporate resolution or comparable document when the
delivering party is not a corporation (such as a consent of members or
trustees), authorizing, adopting or ratifying this Agreement and the
transactions contemplated by this Agreement.
          6.6 Deliveries by RVI. At the Closing, RVI shall execute and deliver
to BURLINGTON an Indemnification Agreement in the form attached hereto as
Exhibit R (the “RVI Indemnity”) relating to: any loss or damage that BURLINGTON
may suffer or incur as a result of: (i) the exercise by the Landlord under any
of the Leases listed on Exhibit S hereto of its rights under Section 44 of each
such Lease; and (ii) the Lease Package Deficiency Damages. The RVI Indemnity
also shall include the agreement by RVI to repurchase or cause an affiliated
entity to purchase, the fee interest in the Leased Premises under each of the
Leases listed in Exhibit S in the event a Landlord under any such Lease
exercises its rights under Section 44 of such Lease to cause VCDS to repurchase
such fee interest and it is finally determined by a court of competent
jurisdiction, after all applicable appeal periods have expired, that such
Landlord has such right and the right has been properly exercised.
     At the Closing, RVI shall deliver to BURLINGTON a corporate resolution
authorizing, adopting or ratifying this Agreement and the transactions
contemplated by this Agreement
          6.7 Deliveries by the Escrow Agent. At the Closing, the Escrow Agent
shall deliver the following:
               (i) the Closing Payment shall be released to VCDS; and
               (ii) the Estoppel Certificates, consents, and Assignment and
Assumption Agreements and other closing documents delivered to Escrow Agent by
any party hereto shall be delivered to the parties entitled thereto.
     7. Representations and Warranties of the VCDS Entities.
     A. Each VCDS Tenant hereby represents and warrants to BURLINGTON (and, as
they relate to the SSC Assigned Leases, to SSC) as of the date hereof, and again
at the Closing of the transfer with respect to each Lease, as follows:
          (a) Organization, Good Standing of VCDS. VCDS is a limited liability
company validly existing and in good standing pursuant to the laws of the State
of Ohio, with all requisite power and authority to own, lease, and operate its
properties and to carry on its business as presently conducted.
          (b) Organization, Good Standing of GB. GB is a corporation validly
existing and in good standing pursuant to the laws of the State of Delaware,
with all requisite power and authority to own, lease, and operate its properties
and to carry on its business as presently conducted.

14



--------------------------------------------------------------------------------



 



          (c) Authority and Capacity; Authorization of Agreement. The execution
and delivery of this Agreement and the performance by each VCDS Tenant of its
obligations and agreements hereunder have been duly and validly authorized and
approved by all necessary corporate action.
          (d) Execution, Delivery, and Performance; Effect of Agreement. This
Agreement has been duly executed and delivered by each VCDS Tenant and
constitutes the valid and binding obligation of the VCDS Tenants and is
enforceable against each VCDS Tenant in accordance with its terms except as
limited by: (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights;
and (ii) general principles of equity that restrict the availability of
equitable remedies (regardless of whether enforceability is considered in a
proceeding in equity or at law). The execution and delivery of this Agreement by
each VCDS Tenant, the performance by each VCDS Tenant of its obligations
pursuant to the terms of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not, with or without the
giving of notice or lapse of time, or both: (a) violate or conflict with any
term of the certificate of incorporation, by-laws or other organizational
documents of each VCDS Tenant; (b) violate any provision of law, statute, rule,
regulation or executive order to which each VCDS Tenant or any of its assets or
properties is subject; or (c) violate any judgment, order, writ, injunction,
ruling or decree of any court or administrative body applicable to each VCDS
Tenant or its assets or properties.
          (e) Leases. Each VCDS Tenant represents with respect to each Lease as
to which it is the tenant, except as described in Exhibit P, that:
     (i) It has provided to BURLINGTON copies of all written materials in its
Lease files relative to each Lease;
     (ii) It is in sole possession of the Leased Premises and has not further
assigned, subleased or licensed the Leased Premises or any part thereof or
encumbered said leasehold interest in any manner whatsoever except as set forth
in Exhibit B-1 and Exhibit P hereto or elsewhere in this Agreement;
     (iii) Neither it, nor, to its knowledge, the Landlord, is in default under
the Lease, and it knows of no breach of the Lease that, with the giving of
notice or the passage of time, or either, would be a default on its part or on
the part of that Landlord;
     (iv) Neither it, nor to its knowledge, any subtenant, is in default under
any sublease and it knows of no breach of any sublease that, with the giving of
notice or the passage of time, or either, would be a default on its part or on
the part of that sublessee;
     (v) It has not been served with any summons or complaint and to its
knowledge there is no litigation pending or threatened in connection with its
Lease and Sublease or the Leased Premises;
     (vi) It has not received written notice of any ongoing building or life
safety code violations with respect to its Leased Premises; and to its knowledge

15



--------------------------------------------------------------------------------



 



no governmental authority is threatening to cite it with respect to any ongoing
building or life safety code violations with respect to its Leased Premises;
     (vii) No minimum rent due and payable under its Lease remains unpaid
through the last day of the month in which the Effective Date falls, no payments
of percentage or additional rent due and payable under its Lease remains unpaid,
and a security deposit in the amount set forth in Exhibit Q has been deposited
with Landlord;
     (viii) It has not received notice of any special assessments against the
Leased Premises and it is unaware of any such special assessments;
     (ix) To its knowledge, there are no material violations by it or any
sublessee of laws or regulations or agreements existing at or applicable to its
Leased Premises that would materially adversely affect use of the Leased
Premises either as a retail department store or for the purposes being used on
the Effective Date;
     (x) The schedule of sublessee’s rents and the date through each subtenant’s
rents have been paid as of the Closing Date is true and complete; and
     (xi) To the extent that each Lease or sublease furnished to BURLINGTON
(each a “Lease Package”) is not a true and complete copy of such Lease and all
amendments thereto and as a result of the failure of a Lease Package to include
any material document relating to the Lease or sublease, BURLINGTON incurs
out-of-pocket expenses, including reasonable attorneys’ fees, or suffers any
ascertainable monetary loss or damage, including any payment to a landlord
reasonably necessary to correct such deficiency (such expenses, losses or
damages being referred to as “Lease Package Deficiency Damages”) in excess of
Twenty-five Thousand Dollars ($25,000.00) [(the “Threshold Damage Amount”] in
the aggregate for all Lease Packages, VCDS and RVI shall each, jointly and
severally, indemnify and hold BURLINGTON and the Applicable BURLINGTON Entity
harmless from all Lease Package Deficiency Damages in excess of the Threshold
Damage Amount.
     B. Each SSC Landlord, respectively, hereby represents and warrants to
BURLINGTON as of the date hereof, as follows:
          (a) Organization, Good Standing. It is a limited liability company or
corporation or partnership, as the case may be validly existing and in good
standing pursuant to the laws of its state of organization, authorized to do
business in the state where its subject Leased Premises is located, with all
requisite power and authority to own, lease, and operate its properties and to
carry on its business as presently conducted.
          (b) Authority and Capacity; Authorization of Agreement. The execution
and delivery of this Agreement and the performance by it of its obligations and
agreements hereunder have been duly and validly authorized and approved by all
necessary entity action.

16



--------------------------------------------------------------------------------



 



          (c) Execution, Delivery, and Performance; Effect of Agreement. This
Agreement has been duly executed and delivered by it and constitutes its valid
and binding obligation and is enforceable against it in accordance with its
terms except as limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights; and (ii) general principles of equity that
restrict the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding in equity or at law). The execution
and delivery of this Agreement by it, the performance by it of its obligations
pursuant to the terms of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not, with or without the
giving of notice or lapse of time, or both: (a) violate or conflict with any
term of its certificate of incorporation, by-laws or its other organizational
documents, as the case may be for its form of entity; (b) violate any provision
of law, statute, rule, regulation or executive order to which it or any of its
assets or properties is subject; or (c) violate any judgment, order, writ,
injunction, ruling or decree of any court or administrative body applicable to
it or its assets or properties.
          (d) Leases. It represents with respect to each Lease as to which it is
the landlord, except as described in Exhibit P, that:
     (i) It has the right and power to lease its Leased Premises to the
applicable BURLINGTON Entity, and has not given any other person or entity the
right of possession to, or the right to occupy, all or any part of the Leased
Premises for any period after the Closing related to that Leased Premises and
that no part of the leasehold estate for those Leased Premises will be
encumbered in any manner whatsoever except as set forth in Exhibit B-1 and
Exhibit P hereto or elsewhere in this Agreement;
     (ii) It has not been served with any summons or complaint and to its
knowledge there is no litigation pending or threatened in connection with the
Leased Premises;
     (iii) It has not received written notice of any ongoing building or life
safety code violations with respect to its Leased Premises; and to its knowledge
no governmental authority is threatening to cite it with respect to any ongoing
building or life safety code violations with respect to its Leased Premises;
     (iv) It has not received notice of any special assessments against the
Leased Premises and it is unaware of any such special assessments; and
     (v) To its knowledge, there are no material violations by it or any
sublessee of laws or regulations or agreements existing at or applicable to its
Leased Premises that would materially adversely affect use of the Leased
Premises either as a retail department store or for the purposes being used on
the Effective Date.
          C. RVI hereby represents and warrants to BURLINGTON as of the date
hereof, as follows:

17



--------------------------------------------------------------------------------



 



          (a) Organization, Good Standing of RVI. It is a corporation validly
existing and in good standing pursuant to the laws of the State of Ohio, with
all requisite power and authority to own, lease, and operate its properties and
to carry on its business as presently conducted.
          (b) Authority and Capacity; Authorization of Agreement. The execution
and delivery of this Agreement and the performance by it of its obligations and
agreements hereunder have been duly and validly authorized and approved by all
necessary corporate action.
          (c) Execution, Delivery, and Performance; Effect of Agreement. This
Agreement has been duly executed and delivered by it and constitutes its valid
and binding obligation and is enforceable against it in accordance with its
terms except as limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights; and (ii) general principles of equity that
restrict the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding in equity or at law). The execution
and delivery of this Agreement by it, the performance by it of its obligations
pursuant to the terms of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not, with or without the
giving of notice or lapse of time, or both: (a) violate or conflict with any
term of its certificate of incorporation, by-laws or its other organizational
documents, as the case may be for its form of entity; (b) violate any provision
of law, statute, rule, regulation or executive order to which it or any of its
assets or properties is subject; or (c) violate any judgment, order, writ,
injunction, ruling or decree of any court or administrative body applicable to
it or its assets or properties.
     8. Representations and Warranties of BURLINGTON. BURLINGTON and each
Applicable BURLINGTON Entity hereby represent and warrant to each VCDS Tenant
and each SSC Landlord as of the date hereof as follows:
          (a) Organization, Good Standing. BURLINGTON and each Applicable
BURLINGTON Entity is an entity validly existing and in good standing pursuant to
the laws of the state of its organizational jurisdiction, with all requisite
power and authority to own, lease, and operate its properties and to carry on
its business as presently conducted.
          (b) Authority and Capacity; Authorization of Agreement. The execution
and delivery of this Agreement and the performance by BURLINGTON and each
Applicable BURLINGTON Entity of its obligations and agreements hereunder have
been duly and validly authorized and approved by all necessary entity action.
          (c) Execution, Delivery and Performance; Effect of Agreement. This
Agreement has been duly executed and delivered by BURLINGTON and each Applicable
BURLINGTON Entity and constitutes the valid and binding obligation of BURLINGTON
and each Applicable BURLINGTON Entity and is enforceable against BURLINGTON and
each Applicable BURLINGTON Entity in accordance with its terms except as limited
by: (i) applicable bankruptcy, insolvency, reorganization, moratorium or other
laws of general application affecting enforcement of creditors’ rights; and
(ii) general principles of equity that restrict the availability of equitable
remedies (regardless of whether enforceability is considered in a proceeding in
equity or at law). The execution and delivery by BURLINGTON and each Applicable
BURLINGTON Entity of this Agreement, the performance by BURLINGTON and each

18



--------------------------------------------------------------------------------



 



Applicable BURLINGTON Entity of its obligations pursuant to the terms of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not, with or without the giving of notice or lapse of time, or both:
(a) violate or conflict with any term of the certificate of incorporation,
by-laws or other organizational documents of BURLINGTON and each Applicable
BURLINGTON Entity; (b) violate any provision of law, statute, rule, regulation
or executive order to which BURLINGTON and each Applicable BURLINGTON Entity or
any of its assets or property are subject; or (c) violate any judgment, order,
writ, injunction, ruling or decree of any court or administrative body
applicable to BURLINGTON and each Applicable BURLINGTON Entity or its assets or
properties. No consent, authorization or approval from, or registration or
filing with, any governmental entity or other third party is required to be
obtained or made by or with respect to BURLINGTON and each Applicable BURLINGTON
Entity in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.
     9. Covenants and Agreements.
          9.1 Cooperation. VCDS shall use commercially reasonable efforts to
obtain all Estoppel Certificates and signatures to the Assignment and Assumption
Agreements required pursuant to the terms of this Agreement. BURLINGTON shall
cooperate with VCDS to obtain all Estoppel Certificates, consents and signatures
to the Assignment and Assumption Agreement required pursuant to the terms and
conditions of this Agreement, including, without limitation, by providing all
financial information reasonably requested by a Landlord and, BURLINGTON shall
negotiate in good faith for the Required Amendments with respect to the
Assignment Leases and the 102 Sublease, and SSC shall similarly cooperate with
VCDS to obtain all Estoppel Certificates, consents and signatures to the
Assignment and Assumption Agreements required pursuant to the terms of this
Agreement with respect to the SSC Assigned Leases. VCDS shall cooperate with
BURLINGTON in BURLINGTON’s efforts to obtain the Required Amendments. With
respect to each of the SSC Leases, the SSC Subleases and the 102 Sublease, and
each Assignment Lease with respect to which the Landlord requires a guaranty of
the Applicable BURLINGTON Entity’s obligations under the Lease as a condition of
consent to Assignment, BURLINGTON shall execute a Guaranty of the obligations of
the Applicable BURLINGTON Entity in such form as the Landlord or sublessor may
reasonably request. Neither BURLINGTON nor SSC shall condition its negotiations
for the Required Amendments on a Landlord’s agreement to make any Lease
amendments other than the Required Amendments. However, nothing contained in
this Section 9.1 will require either BURLINGTON, any Applicable BURLINGTON
Entity, SSC, or any VCDS Tenant to expend any material sum, make a material
financial commitment or grant or agree to any material concession to obtain a
Required Amendment, where materiality shall be measured in the aggregate for all
of the Assigned Leases covered by this Agreement. Any sum paid or financial
commitment pursuant to the preceding sentence shall be made with the mutual
agreement, not to be unreasonably withheld, of VCDS and BURLIGNTON and shall be
shared equally by VCDS and BURLINGTON.
          9.2 Leases; Insurance. During the period from the Effective Date to
the Closing Date, each VCDS Tenant shall: (i) comply in all material respects
with the terms and conditions of each Lease; (ii) maintain its Leased Premises
in substantially the same or better

19



--------------------------------------------------------------------------------



 



condition than it is was on June 1, 2007, reasonable wear and tear excepted;
(iii) not terminate or modify any terms or provisions of its Lease; and
(iv) shall maintain all insurance coverage required to be maintained under the
terms of the Lease.
          9.3 Assignment. On the Closing Date, the respective VCDS Tenant shall:
(a) assign each Assignment Lease to the Applicable BURLINGTON Entity and assign
each SSC Assigned Lease to SSC, and the Applicable BURLINGTON Entity or SSC, as
applicable, shall accept such assignment and assume the obligations of the VCDS
Tenant under such Lease pursuant to the respective Assignment and Assumption
Agreement; and (b) assign all its subleases under the Assignment Leases to the
Applicable BURLINGTON Entity and assign all the subleases under the SSC Assigned
Leases to SSC, and the Applicable BURLINGTON Entity or SSC, as applicable, shall
accept such assignment and assume the obligations of the sublessor under such
subleases pursuant to an assignment and assumption agreement in form reasonably
acceptable to it and BURLINGTON as to the Assignment Leases and SSC as to the
SSC Assigned Leases (“Sublease Assignment”).
          9.4 Possession, Landlord’s Work, Rent Commencement and Rent Credit.
          (a) Possession. Possession of the Leased Premises or Subleased Space,
as applicable, shall be delivered to the Applicable BURLINGTON Entity on the
date for such Leased Premises set forth on Exhibit T hereto (each a “Possession
Date”) free of all tenancies and occupants (other than as listed on Exhibit B-1
hereof) in broom clean condition, with all personal property and trade fixtures
removed, and otherwise in substantially the same or better condition than it was
on June 1, 2007, reasonable wear and tear excepted. In addition, as to any Lease
where VCDS or SSC is obligated to perform any work to prepare the Leased
Premises, for occupancy by Tenant, as set forth in Exhibit U hereof (“Landlord’s
Work”), the Landlord’s Work shall have been substantially completed by the
respective Possession Date. On the applicable Possession Date, the Applicable
BURLINGTON Entity shall take possession of each respective Leased Premises or
Subleased Space, as applicable, and shall accept each Leased Premises or
Subleased Space, as applicable, in such condition or better than it was on
June 1, 2007, reasonable wear and tear excepted. In the event the applicable
VCDS Tenant fails to deliver possession of any Leased Premises or Subleased
Space, as applicable, to BURLINGTON on the applicable Possession Date in the
condition provided in this Section 9.4, all personal property within the Leased
Premises or Subleased Space, as applicable, except that owned by a sublessee
then in possession of a portion of the Leased Premises or Subleased Space, as
applicable, shall be deemed abandoned, and the Applicable BURLINGTON Entity may
retain, sell or otherwise dispose of the same at its sole discretion, and VCDS
shall pay to BURLINGTON an amount equal to the out-of-pocket costs and expenses
incurred by the Applicable BURLINGTON Entity in placing the Leased Premises or
Subleased Space, as applicable, in the condition required by this Section 9.4
(the “Cure Amount”) within ten (10) days of an invoice therefor to pay
BURLINGTON for such costs.
          (b) Landlord’s Work. VCDS shall perform the Landlord’s Work with
respect to each Assignment Lease and the 102 Sublease as set forth in Exhibit U
prior to the applicable Possession Date at VCDS’ expense, and SSC shall perform
the Landlord’s Work with respect to each SSC Sublease set forth on Exhibit U
with respect to each SSC Lease and SSC Sublease as

20



--------------------------------------------------------------------------------



 



set forth in Exhibit U prior to the applicable Possession Date at VCDS’ expense.
All Leased Premises shall be delivered in broom clean condition, free of all
personal property.
          (c) Work Credit. VCDS shall pay to BURLINGTON in the form of a credit
on the Purchase Price at Closing an amount equal to the Work Credit amount for
such Lease on Exhibit V hereto, and BURLINGTON shall make the respective
leasehold improvements set forth on Exhibit V at BURLINGTON’s sole expense.
Provided, however, in the event for any Closing the work credits applicable to
the Leases involved in such Closing exceed the Purchase Price to be paid by
BURLINGTON in connection with such Closing, the amount of such excess (the
“Carry Over Credit”) shall accrue and be credited upon the Purchase Price to be
paid at the next closing at which the Purchase Price to be paid at such Closing
exceeds the work credits applicable to such Closing plus the Carry Over Credit,
and if any Carry Over Credit would remain unpaid following the last Closing
hereunder, VCDS shall pay to BURLINGTON an amount equal to such Carry Over
Credit at such last Closing.
          (d) Rent Commencement Date/Rent Credit. It is the intention of the
parties that notwithstanding the delivery of possession of each Leased Premises
on the applicable Possession Date, BURLINGTON, as to each of the Leased
Premises, shall not be obligated to pay rent until August 1, 2008. Provided,
however, for any Lease listed on Exhibit Z hereof, for each day after
February 15, 2008 through March 15, 2008 that the Closing is not held and
possession of the Leased Premises delivered the rent shall be abated for one
additional day after August 1, 2008. If the Closing Date for any Lease listed on
Exhibit Z is not held on or before February 15, 2008, it shall be held on or
before March 15, 2008, and the date on which it is held shall be referred to
herein as the “Alternate Closing Date.” Provided further, for any Lease, the
Closing of which is not held and possession of the Leased Premises delivered by
the First Closing Date, the Second Closing Date or the Alternate Closing Date,
as applicable, BURLINGTON shall not be obligated to pay rent until the first
September 1 or March 1 that is at least One Hundred Eighty (180) days after the
Possession Date for that Leased Premises, unless the applicable BURLINGTON
Entity opens for business with the retail public at those Leased Premises, in
which case that BURLINGTON Entity’s rent shall commence on that date. In this
regard, with respect to the SSC Leases and the SSC Subleases, the Applicable
BURLINGTON Entity shall commence paying rent in accordance with the foregoing.
The date on which the Applicable BURLINGTON Entity is obligated to begin paying
rent under this Section 9.4(d) is referred to herein as the “Rent Commencement
Date.” With respect to the Assignment Leases, in lieu of paying rent for such
period, at Closing VCDS shall give BURLINGTON a credit on the Purchase Price
equal to the rent and estimated additional rent that would be due under the
Assignment Leases for the period following the Possession Date through the day
before August 1, 2008 or the first September 1 or March 1 that is at least One
Hundred Eighty (180) days after the Possession Date for that Leased Premises,
whichever is applicable. The additional rent (and rent, where the Leased
Premises were open for business with the retail public before such September 1
or March, as the case may be) shall be reconciled subsequent to the Rent
Commencement Date as provided in Section 13.11.
          9.5 Access Prior to the Closing Date. Between the Effective Date and
the earlier of the Closing Date, BURLINGTON shall have access to each Leased
Premises, and SSC shall have access to the Leased Premises under each SSC
Assigned Lease, for the purpose of inspecting the same, during regular store
business hours (unless written consent is otherwise

21



--------------------------------------------------------------------------------



 



granted by VCDS) upon reasonable prior notice to VCDS. Any entry by BURLINGTON
or SSC shall be made in a way that does not unreasonably interfere with the
business activities taking place within the Leased Premises.
     10. Conditions. The obligations of the VCDS Tenant, BURLINGTON and SSC to
consummate the transactions contemplated by this Agreement are subject to the
following conditions with respect to each Lease:
          10.1 Conditions to BURLINGTON’S Obligations. The obligations of
BURLINGTON to effectuate the Closing are subject to the satisfaction or waiver
at or prior to the Closing of the following conditions:
               (a) The applicable Landlord shall have agreed to consent to the
Required Amendments to each applicable Assignment Lease;
               (b) Where such consent is required, the applicable Landlord shall
provide written Consent to the assignment of the applicable Assignment Lease by
VCDS to BURLINGTON;
               (c) Where the particular Assignment Lease so requires, the
applicable Landlord shall have executed and delivered an Assignment and
Assumption Agreement with respect to each Lease;
               (d) A completed and fully executed and reasonably satisfactory
Estoppel Certificate has been received from each Landlord for each Assignment
Lease;
               (e) VCDS shall have delivered the documents required to be
delivered pursuant to Section 6.1 and 6.2 of this Agreement;
               (f) SSC shall have delivered the documents required to be
delivered pursuant to Section 6.3 of this Agreement;
               (g) RVI shall have delivered the RVI Indemnity;
               (h) All representations and warranties of the VCDS Tenants
contained in this Agreement that are qualified by a reference to materiality
shall be true and correct and each other representation and warranty of the VCDS
Tenants shall be true and correct in all material respects in each case as of
the date of this Agreement and at and as of the Closing Date as if made on that
date (except in the case of representations and warranties that expressly speak
as of a specified date or time need only be true and correct as of such
specified time or date, without any qualification as to materiality); and
               (i) No injunction, stay or restraining order shall be in effect
prohibiting the consummation of the transactions contemplated by this agreement.

22



--------------------------------------------------------------------------------



 



               (j) All Assigned Leases are to be unencumbered by leasehold
mortgages and no person or entity shall have any security therein.
          10.2 Conditions to VCDS’ Obligations. The obligations of the VCDS
Tenants to effect the Closing are subject to the satisfaction or waiver at or
prior to the Closing of the following conditions:
               (a) BURLINGTON shall have delivered the documents required to be
delivered pursuant to Sections 6.2, 6.3 and 6.5 of this Agreement;
               (b) All representations and warranties of BURLINGTON and the
Applicable BURLINGTON Entities contained in this Agreement that are qualified by
a reference to materiality shall be true and correct and each other
representation and warranty of BURLINGTON and the Applicable BURLINGTON Entities
shall be true and correct in all material respects in each case as of the date
of this Agreement and at and as of the Closing Date as if made on that date
(except in the case of representations and warranties that expressly speak as of
a specified date or time need only be true and correct as of such specified time
or date, without any qualification as to materiality);
               (c) The Applicable BURLINGTON Entity shall acquire the rights,
title, and interest of VCDS under all of the Assignment Leases except the
Removed Leases, and SSC shall acquire the right, title and interest of VCDS
under all of the SSC Assigned Leases except the Removed Leases, and BURLINGTON
shall have executed the 102 Sublease; and
               (d) No injunction, stay or restraining order shall be in effect
prohibiting the consummation of the transactions contemplated by this Agreement.
          10.3 Condition to SSC’s Obligations. The Obligations of SSC to effect
the Closing are subject to the satisfaction or waiver at or prior to the Closing
of the following Conditions:
               (a) VCDS shall have delivered the instruments required to be
delivered pursuant to Section 6.4;
               (b) BURLINGTON shall have delivered the documents required to be
delivered pursuant to Sections 6.3 and 6.5;
               (c) All representations and warranties of the VCDS Tenants
contained in this Agreement that are qualified by a reference to materiality
shall be true and correct and each other representation and warranty of the VCDS
Tenants shall be true and correct in all material respects in each case as of
the date of this Agreement and at and as of the Closing Date as if made on that
date (except in the case of representations and warranties that expressly speak
as of a specified date or time need only be true and correct as of such
specified time or date, without any qualification as to materiality);
               (d) SSC shall acquire the rights, title and interest applicable
to VCDS Tenants under all of the SSC Assigned Leases; and

23



--------------------------------------------------------------------------------



 



               (e) No injunction, stay or restraining order shall be in effect
prohibiting the consummation of the transactions contemplated by this Agreement.
     11. Termination.
          11.1 Termination. This Agreement may be terminated, and the
transactions contemplated by this Agreement may be abandoned at any time prior
to the Closing by:
               (a) the mutual written agreement of BURLINGTON, VCDS and SSC;
               (b) Any party, if any court of competent jurisdiction or other
competent governmental authority shall have issued a statute, rule, regulation,
order, decree or injunction or taken any other action permanently restraining,
enjoining or otherwise prohibiting all or any portion of the transactions
contemplated by this Agreement and such statute, rule, regulation, order, decree
or injunction or other action shall have become final and non-appealable;
               (c) VCDS, if BURLINGTON does not agree to acquire the rights,
title, and interest of VCDS in all of the Assignment Leases other than the
Removed Leases, and SSC does not agree to acquire the right, title and interest
of VCDS in all of the SSC Assigned Leases, and BURLINGTON does not agree to
execute the 102 Sublease;
               (d) BURLINGTON, in the event: (i) of a material breach of this
Agreement by any VCDS Tenant or SSC if the VCDS Tenant or SSC fails to cure such
breach within ten (10) Business Days following notification thereof by
BURLINGTON; or (ii) the satisfaction of any condition to BURLINGTON’S
obligations under this Agreement becomes impossible or impracticable with the
use of commercially reasonable efforts if the failure of such condition to be
satisfied is not caused by a breach of this Agreement by BURLINGTON or any
Applicable BURLINGTON Entity; or
               (e) SSC, but only as to the SSC Leases and the SSC Assigned
Leases, if BURLINGTON does not enter into all of the New SSC Leases and all the
SSC Subleases.
          11.2 Effect of Termination. If this Agreement is validly terminated
pursuant to Section 11.1, this Agreement will forthwith become null and void and
have no further effect, without any liability on the part of any party hereto or
its affiliates, directors, officers or stockholders, other than the provisions
of this Section 11.2, Section 11.3, and Section 13 hereof. Nothing contained in
this Section 11.2 shall relieve any party from liability for any breach of this
Agreement occurring prior to termination.
          11.3 Remedies for Breach of Agreement.
               (a) In the event this Agreement is terminated by VCDS as a result
of the failure of BURLINGTON to timely provide to VCDS the LOC as set forth in
Section 2(b), the Deposit shall be paid to VCDS by Escrow Agent as liquidated
damages and BURLINGTON shall have no other liability hereunder.

24



--------------------------------------------------------------------------------



 



               (b) In the event BURLINGTON fails to pay the Escrow Agent the
remaining balance of the BURLINGTON Purchase Price as provided in
Section 2(a)(ii) or fails to deliver the documents required to be delivered
pursuant to Sections 6.3 and 6.5 with respect to the SSC Leases and the SSC
Assigned Leases as provided in Section 10.3(b) by the Closing Date, VCDS may
draw upon the LOC as provided in Section 2(b), and the Closing will proceed as
if the payment under Section 2(a)(ii) had been made and such default by
BURLINGTON shall be deemed waived by VCDS.
               (c) In the event of a default under the Agreement by BURLINGTON,
in lieu of the remedies provided in Section 11.3(b) above, VCDS shall be
entitled to all remedies to which it may be entitled in equity or at law,
including specific performance of the terms hereof, or termination of this
Agreement, in which case VCDS shall have the right to receive the entire Deposit
as liquidated damages and not as a penalty. Provided, however, if the default by
BURLINGTON is the failure of BURLINGTON or the Applicable BURLINGTON Entity to
comply with a condition of Closing, in addition to the remedies available to
VCDS under Section 11.3(b) above, such default shall not be deemed waived and
VCDS shall also be entitled to specific performance of the terms of this
Agreement.
               (d) In the event of a default under this Agreement by any VCDS
Tenant or SSC, BURLINGTON shall be entitled to all remedies to which it may be
entitled in equity or at law, including specific performance of the terms
hereof, or termination of this Agreement and return of the Deposit.
     12. Disclaimer. EXCEPT AS PROVIDED HEREIN TO THE CONTRARY AND AS
REPRESENTED AND WARRANTED BY VCDS HEREIN, EACH LEASED PREMISES SHALL BE
DELIVERED TO THE APPLICABLE BURLINGTON ENTITY ON THE CLOSING DATE, FREE OF
DEFAULTS ON THE PART OF THE RESPECTIVE VCDS TENANT, AS IS, WHERE IS, AND WITH
ALL FAULTS IN ITS THEN EXISTING PHYSICAL CONDITION AS OF THE CLOSING DATE,
WITHOUT WARRANTY BY VCDS AND WITHOUT ANY OBLIGATION ON THE PART OF VCDS TO MAKE
ANY REPAIRS, CORRECTIONS OR IMPROVEMENTS TO THE LEASED PREMISES AND BURLINGTON’S
USE AND OCCUPANCY OF THE LEASED PREMISES SHALL BE AT BURLINGTON’S OWN RISK.
     13. Miscellaneous.
          13.1 No Broker. VCDS and BURLINGTON each warrant and represent to the
other that no financial adviser, broker, agent or finder has been retained by it
in connection with this Agreement or any transaction contemplated hereby other
than Clifford N. Simon of CNS Real Estate, whose fees shall be paid for by VCDS,
nor are they aware that any such party is entitled to any fee or other
compensation on account of this Agreement or any transaction contemplated
hereby, and VCDS and BURLINGTON agree to indemnify, defend, and hold the others
harmless from all losses or claims based on or arising out of any assertion by
any such party that it is entitled to any fee or compensation due to an
agreement made by such party and the indemnitor in violation of the forgoing.
VCDS warrants and represents that all commissions and brokerage fees have been
fully paid with respect to each Assigned Lease as to the entire term of such
Lease, all yet unexercised renewal rights, and all term extensions, purchases of
the

25



--------------------------------------------------------------------------------



 



Leased Premises or expansions of the Leased Premises and that no BURLINGTON
Entity will be responsible for paying any such commissions or brokerage fees.
          13.2 Notices. Any notice or other communication given by any party
hereto to the other relating to this Agreement (“Notice[s]”) shall be:
(a) personally delivered or transmitted by facsimile with a hard copy to follow
by first class mail; (b) sent by first class, certified mail, return receipt
requested; or (c) delivered by a recognized overnight courier service that
provides a delivery receipt, addressed to such other party at the respective
addresses set forth below:
          If to BURLINGTON or any Applicable BURLINGTON Entity:
Burlington Coat Factory Warehouse Corporation
1830 Route 30
Burlington, New Jersey 08016
Attn: General Counsel
Phone No. (609) 387-7000 Ext. 2022
Fax No. (609) 239-9675
          With a copy to:
Ira Meislik
Meislik & Meislik
66 Park Street
Montclair, New Jersey 07042
Phone No. (973) 783-3000
Fax No. (973) 744-5757
          If to any VCDS Tenant:
Value City Department Stores LLC
3241 Westerville Road
Columbus, Ohio 43224
Attn: General Counsel
Phone No. (614) 478-3424
Fax No. (614) 337-4682
          With a copy to:
Retail Ventures
3241 Westerville Road
Columbus, Ohio 43224
Attn: Chief Financial Officer
Phone No. (614) 478-2300
Fax No. (614) 473-2721
and to:

26



--------------------------------------------------------------------------------



 



Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
P.O. Box 1008
Columbus, Ohio 43216-1008
Attn: Stephen R. Buchenroth
Phone No. (614) 464-6366
Fax No. (614) 719-4648
          If to any SSC Landlord:
Schottenstein Stores Corporation
1800 Molder Road
Columbus, Ohio 43207
Attn: Tod H. Friedman
Phone No. (614) 449-4329
Fax No. (614) 443-0972
          With a copy to:
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
P.O. Box 1008
Columbus, OH 43216-1008
Attn: Stephen R. Buchenroth
Phone No. (614) 464-6366
Fax No. (614) 719-4648
     Any such notice or other communication shall be deemed to have been
sufficiently given for all purposes hereof the next Business Day after delivery
to a recognized overnight carrier who provides a delivery receipt. Notice by fax
will be deemed received on the date of transmission, provided it was sent before
4:30 P.M. on a Business Day, otherwise it will be deemed received on the next
Business Day. Any Notice sent by fax must be confirmed by the sending of a copy
of that Notice no later than the next Business Day by a recognized overnight
carrier who provides a delivery receipt.
          13.3 Like-Kind Exchange. At the request of BURLINGTON or VCDS, the
other party shall cooperate in connection with any tax free exchange pursuant to
Internal Revenue Code Section 1031 desired by the requesting party, provided
that: (a) in no event shall the cooperating party incur any cost or expense in
connection with such exchange; (b) the cooperating party shall not be required
to incur or assume any obligation or liability in connection with such exchange;
(c) in no event shall the Closing be delayed; and (d) the requesting party shall
indemnify and hold the cooperating party harmless from and against any and all
losses, claims, expenses, or actions arising or resulting from the cooperating
party’s participation in any such exchange.

27



--------------------------------------------------------------------------------



 



          13.4 Section Headings. The headings used in this Agreement have been
inserted for convenience only and shall not be considered for the purpose of
determining the meaning or legal effect of any of the provisions of this
Agreement.
          13.5 Facsimiles. Either party hereto may execute this document by
facsimile signature, which facsimile signature shall be deemed to be an original
signature; provided however, delivery of an executed counterpart by telecopy
shall be as effective as delivery of a manually executed counterpart hereto
provided that an original executed counterpart is delivered within two (2) days
from delivery of the telecopy counterpart.
          13.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          13.7 Casualty and Condemnation. If, prior to the Closing Date
applicable to a Lease, any Leased Premises is destroyed or damaged to such an
extent that the Lease is not and may not be terminated as the result thereof,
the parties shall close with respect to such Lease and all proceeds of insurance
or condemnation awards payable to the VCDS Tenant for loss of items of or
interests in the real property (including the leasehold interest) by reason of
such damage or condemnation shall be paid or assigned to the Applicable
BURLINGTON Entity with respect to the Assignment Leases and SSC with respect to
the SSC Assigned Leases, together with an assignment of that VCDS’s Tenant’s
rights to such proceeds together with payment from VCDS in the amount of any
applicable insurance deductible or self-insured retention.
          13.8 Assignments. Except as otherwise provided herein, this Agreement
may not be assigned by any party without the consent of the others. Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          13.9 Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any and all written or oral agreements with respect hereto. This
Agreement may be amended or modified only by an instrument signed by all of the
parties hereto. This Agreement shall be construed in accordance with the laws of
the State of Ohio as if it had been negotiated and executed in, and was to be
wholly performed in Ohio.
          13.10 Severability. If any clause or provision of this Agreement is
deemed by a court of law illegal, invalid, or unenforceable under any present or
future law, the remainder of this Agreement shall not be affected thereby. It is
the intention of the parties that if any such provision is held to be illegal,
invalid, or unenforceable, there shall be added in lieu thereof a provision as
similar in terms to such provision as is possible and still be legal, valid and
enforceable.
          13.11 Prorations.
               (a) All normal and customarily proratable items, including
without limitation, rent, real estate and personal property taxes and
assessments, (except utility bills as

28



--------------------------------------------------------------------------------



 



hereinafter provided), operating expense payments, percentage rent payments and
all other charges payable by the VCDS Tenants under the Leases shall be prorated
as to each Lease as of the applicable Rent Commencement Date, with the VCDS
Tenant being charged and credited for all of the same relating to the period up
to (but not including) the applicable Rent Commencement Date and the Applicable
BURLINGTON Entity or SSC, as applicable, being charged and credited for all of
the same relating to the period on and after the applicable Rent Commencement
Date. The Purchase Price to be paid by BURLINGTON after adjustment for the items
below with respect to the Assigned Leases shall be called the “Adjusted Purchase
Price.” With respect to the SSC Assigned Leases, the net adjustments set for the
items set forth in this Section 13.11 shall be paid by SSC to VCDS or by VCDS to
SSC, as applicable, at the Closing. In that respect, with respect to the SSC
Assigned Leases, whenever the term “BURLINGTON” is used in paragraphs
(b) through (f) and paragraph (i) of this Section 13.11, it shall be deemed to
mean SSC.
               (b) Percentage Rent. In the event that the gross sales (on an
average daily basis) of VCDS for the lease year in which the Closing Date occurs
exceed the threshold sales amount (on an average daily basis) for percentage
rent under such Lease (the “Percentage Rent Threshold”), VCDS and BURLINGTON
agree that VCDS shall be liable for an amount of the percentage rent due for
that lease year equal to a fraction, the numerator of which is the amount of
VCDS’ gross sales used for the computation of percentage rent under the Lease
(“Gross Sales”) during the portion of the period of time to which such
percentage rent relates (the “Calculation Year”) and the denominator of which is
the total Gross Sales for such Calculation Year. The balance shall be paid by
BURLINGTON. Upon the determination that percentage rent is due for such lease
year, BURLINGTON shall notify VCDS of the amount thereof and VCDS shall pay to
BURLINGTON the amount thereof due from VCDS within thirty (30) days from the
date of such notice. VCDS shall provide BURLINGTON with all gross sales
information necessary, pursuant to the applicable Lease, to determine percentage
rent for such lease year within thirty (30) days after the Closing Date.
               (c) Additional Rent Items. Upon reconciliation by Landlord of
real estate taxes, insurance premiums or common area costs for the year in which
the Closing Date occurs, a calculation shall be made by either VCDS or
BURLINGTON as to the amounts that each such party should have paid toward such
real estate taxes, insurance premiums or common area costs for that year. VCDS
and BURLINGTON agree that VCDS shall be liable for a portion of the deficiency
due for that year equal to a fraction, the numerator of which is the number of
days in the reconciled year through the day before the applicable Possession
Date and the denominator of which is the number of days in such reconciled year.
The balance shall be paid by BURLINGTON. Upon the determination that a
deficiency for any such item is due for such year, BURLINGTON shall notify VCDS
of the amount thereof and VCDS shall pay to BURLINGTON such amount due from VCDS
within twenty (20) days from the date of such notice. If, on the other hand, a
reconciliation of any such item reveals VCDS’ payment to the applicable Landlord
exceeded its share of such item, BURLINGTON shall remit to VCDS the amount of
such excess payment made by VCDS. Such remission shall be made to VCDS within
twenty (20) days after demand therefor from VCDS. Within five (5) Business Days
after BURLINGTON’s receipt of any reconciliation from a Landlord, BURLINGTON
shall send complete copies to VCDS of whatever was received by BURLINGTON.

29



--------------------------------------------------------------------------------



 



               (d) If separately metered, final readings and final billings for
utilities will be made if possible as of the day before the applicable
Possession Date, in which event no proration shall be made with respect to
utility bills. Otherwise, a proration shall be made based upon the parties’
reasonable good faith estimate within 30 days from the applicable Possession
Closing Date or such later date as shall be necessary so that such readjustment
may be based upon actual bills for such utilities. VCDS shall be entitled to
receive a return of all deposits presently in effect with the utility providers,
and BURLINGTON shall be obligated to make its own arrangements for deposits with
the utility providers.
               (e) No proration will be made with respect to insurance premiums
for insurance policies carried by VCDS with respect to its Lease, and such
insurance policies will not be assigned to BURLINGTON.
               (f) The cash security deposits or last month’s rent paid by VCDS
under its Lease shall be assigned by VCDS to BURLINGTON at Closing with an
adjustment in the Closing Payment.
               (g) Adjustment to the Purchase Price shall be made to comport
with the provisions of Section 13.7 dealing with damage from casualty or
condemnation.
               (h) The Purchase Price shall be adjusted by the Break Up Fee as
provided in Section 3(e).
               (i) On or before two (2) days prior to the Closing Date, VCDS
shall prepare and deliver to BURLINGTON a detailed statement (“Settlement
Statement”) setting forth the manner of computation of the aforesaid proration
adjustments for review and approval of BURLINGTON.
               (j) In recognition of the fact that the Closing Date will occur
prior to the applicable Rent Commencement Dates, prorations on the Settlement
Statement shall be estimated for the purpose of the Closing, and then reconciled
by the parties following the Closing Date within sixty (60) days after the last
Rent Commencement Date and otherwise in accordance with the provisions of
Section 13.11(a).
               (k) The provisions of this Section 13.11 shall survive the
Closing with respect to each Lease for a period of six (6) months after a final
accounting under the applicable Lease, for the year in which the Closing Date
occurred, has been rendered.
          13.12 Amendment. No provision of this Agreement shall be deemed
waived, amended, or modified by either party, unless it is in writing and signed
by all of the parties to this Agreement.
          13.13 Third Party Beneficiaries. Nothing in this Agreement shall
confer any rights upon any person or entity other than the parties hereto
(except any permitted successors or assigns).

30



--------------------------------------------------------------------------------



 



          13.14 Expenses. Each party hereto shall pay its own expenses,
including, without limitation, attorneys’ fees, in connection with the
Agreement, the performance of its obligations hereunder, and the consummation of
the transactions contemplated hereby.
          13.15 Default by BURLINGTON or Any BURLINGTON Entity. The parties
hereto agree that if BURLINGTON or any BURLINGTON Entity fails to complete the
Closing on the Closing Date or otherwise defaults hereunder, VCDS shall have the
right without notice to draw upon the LOC for all damages it has suffered,
including but not limited to the entire Purchase Price and to receive the
deposit held by Escrow Agent.
          13.16 Business Days. A “Business Day” is a Monday through Friday that
is not a legal holiday in either Ohio or New Jersey. If any date for performance
under this Agreement falls on a Saturday, Sunday, legal holiday or any day on
which banks are closed in either Ohio or New Jersey, then the required
performance shall occur on the next succeeding Business Day.
          13.17 Knowledge. Wherever in this Agreement, reference is made to the
knowledge of VCDS, such knowledge is limited to the personal knowledge of the
individual signing this Agreement on behalf of VCDS and an examination of the
leasing files maintained, in the ordinary course of business, by or on behalf of
VCDS with respect to the specific Leased Premises and the individuals listed on
Exhibit W hereof.
          13.18 Execution of This Agreement by SSC. SSC is executing this
Agreement for the sole purpose of indicating its agreement with BURLINGTON and
VCDS and the Applicable BURLINGTON Entities to enter into the SSC Lease
Transactions and the SSC Subleases pursuant to Sections 1(b), 1(c), 3(c), 6.3,
6.4, 9.5, 10.3 and 11.1 hereof. SSC shall have no other obligations or liability
hereunder, including, without limitation, liability for any representations or
warranties made by VCDS or any other party hereunder.
          13.19 Execution of This Agreement by RVI. RVI is executing this
Agreement for the sole purpose of indicating its agreement with Burlington and
the Applicable BURLINGTON Entities pursuant to Sections 6.6 and 7C hereof. RVI
shall have no other obligations or liability hereunder, including without
limitation, liability for any representations or warranties made by VCDS or any
other party hereunder.
          13.20 Hazardous Materials. VCDS shall indemnify and hold BURLINGTON
and each Applicable BURLINGTON Entity harmless from and against any and all
claims of any nature, costs (including, without limitation, reasonable
attorney’s fees), and expenses relating to or arising out of any Hazardous
Material at or about any of the Leased Premises where such Hazardous Material
were present on the day that the Applicable VCDS Entity delivered possession of
those Leased Premises to the Applicable BURLINGTON Entity in the condition
required by this Agreement. Notwithstanding the foregoing, this agreement to
indemnify and hold BURLINGTON or an Applicable BURLINGTON Entity harmless shall
not pertain to any asbestos containing material at all or to any Hazardous
Material not reported to VCDS by the second (2nd) anniversary of such delivery
of possession. For purposes of this Agreement, “Hazardous Material” shall mean
any substance, chemical, compound, product, solid, gas, liquid, waste,
byproduct, pollutant, contaminant, or material which is hazardous or toxic, and
includes, without limitation: (a) asbestos, polychlorinated biphenyls, and
petroleum (including crude oil or

31



--------------------------------------------------------------------------------



 



any fraction thereof); and (b) any such material classified or regulated as
“hazardous” or “toxic” pursuant to any federal, state or local law.
          13.21 Confidentiality. Except with the consent of each of RVI, VCDS
and BURLINGTON, no party shall disclose the terms and provisions of this
Agreement, except to the extent such disclosure: (a) is reasonably required to
obtain the Landlord consents; (b) is required by law; (c) is of a matter which
has become public through no fault of the party who thereafter discloses such
matter; (d) is reasonably required for the consummation of the transactions
contemplated by this Agreement; or (e) is to consultants, attorneys or financial
sources who need to know such information in connection with their services to a
party, provided that the party has informed any such person of the confidential
nature of such information. RVI, VCDS and BURLINGTON shall cooperate and
coordinate in good faith with respect to any public announcement with respect to
the execution of this Agreement and the transactions contemplated hereby.
          IN WITNESS WHEREOF, VCDS and BURLINGTON have executed this Agreement
as of the date first written above.

            VALUE CITY DEPARTMENT STORES LLC
      By:   /s/ James A. McGrady       Name:   James A. McGrady        Title:  
Vice President        GB RETAILERS, INC.
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer        SCHOTTENSTEIN STORES CORPORATION
      By:   /s/ Benton E. Kraner         Name:   Benton E. Kraner       
Title:           RETAIL VENTURES, INC.
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer   

32



--------------------------------------------------------------------------------



 



         

            TRUSS REALTY CO.
      By:   /s/ Jay L. Schottenstein         Name:   Jay L. Schottenstein       
Title:           VALLEY FAIR CORPORATION
      By:   /s/ Jay L. Schottenstein         Name:   Jay L. Schottenstein       
Title:           EAST MAIN CENTERS-I LLC
      By:   /s/ Jay L. Schottenstein         Name:   Jay L. Schottenstein       
Title:           INDEPENDENCE LIMITED LIABILITY COMPANY
      By:   /s/ Jay L. Schottenstein         Name:   Jay L. Schottenstein       
Title:           BURLINGTON COAT FACTORY WAREHOUSE CORPORATION
      By:   /s/ Mark A. Nesci         Mark A. Nesci, Chief Executive Officer   
          BURLINGTON COAT FACTORY OF OHIO, LLC,
an Ohio limited liability company
      By:   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, its Sole Member      
              By:   /s/ Mark A. Nesci         Mark A. Nesci, Chief Executive
Officer           

33



--------------------------------------------------------------------------------



 



         

            BURLINGTON COAT FACTORY OF KENTUCKY, LLC,
a Kentucky limited liability company
      By:   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, its Sole Member      
        By:   /s/ Mark A. Nesci         Mark A. Nesci, Chief Executive Officer 
              BURLINGTON COAT FACTORY OF NEW JERSEY, LLC,
a New Jersey limited liability company
      By:   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, its Sole Member      
        By:   /s/ Mark A. Nesci         Mark A. Nesci, Chief Executive Officer 
              BURLINGTON COAT FACTORY OF PENNSYLVANIA, LLC,
a Pennsylvania limited liability company
      By:   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, its Sole Member      
        By:   /s/ Mark A. Nesci         Mark A. Nesci, Chief Executive Officer 
         

34



--------------------------------------------------------------------------------



 



         

            BURLINGTON COAT FACTORY OF MARYLAND, LLC,
a Maryland limited liability company
      By:   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, its Sole Member      
        By:   /s/ Mark A. Nesci         Mark A. Nesci, Chief Executive Officer 
              BURLINGTON COAT FACTORY OF DELAWARE, LLC,
a Delaware limited liability company
      By:   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, its Sole Member      
        By:   /s/ Mark A. Nesci         Mark A. Nesci, Chief Executive Officer 
              BURLINGTON COAT FACTORY OF GEORGIA, LLC,
a Georgia limited liability company
      By:   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, its Sole Member      
        By:   /s/ Mark A. Nesci         Mark A. Nesci, Chief Executive Officer 
         

35



--------------------------------------------------------------------------------



 



         

            BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC,
A North Carolina limited liability company
      By:   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, its Sole Member      
        By:   /s/ Mark A. Nesci         Mark A. Nesci, Chief Executive Officer 
              BURLINGTON COAT FACTORY OF MISSOURI, LLC,
A Missouri limited liability company
      By:   BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, its Sole Member      
        By:   /s/ Mark A. Nesci         Mark A. Nesci, Chief Executive Officer 
         

36



--------------------------------------------------------------------------------



 



         

EXHIBIT A
BURLINGTON AFFILIATED ENTITIES

          Applicable BURLINGTON Entity   Leases to be Acquired
 
       
1.
  Burlington Coat Factory of Ohio, LLC   102, 107, 136, 144, 153, 181
 
       
2.
  Burlington Coat Factory of Kentucky, LLC   110, 145
 
       
3.
  Burlington Coat Factory of New Jersey, LLC   129, 189, 401, 402
 
       
4.
  Burlington Coat Factory of Pennsylvania, LLC   152, 158, 177, 188
 
       
5.
  Burlington Coat Factory of Maryland, LLC   162, 164, 167, 403
 
       
6.
  Burlington Coat Factory of Delaware, LLC   185
 
       
7.
  Burlington Coat Factory of Georgia, LLC   196
 
       
8.
  Burlington Coat Factory of North Carolina, LLC   198
 
       
9.
  Burlington Coat Factory of Missouri, LLC   425

1



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF ESCROW AGREEMENT
           This ESCROW AGREEMENT, dated as of the            day of
                    , 2007 (the “Escrow Agreement”), by and among Value City
Department Stores LLC, an Ohio limited liability company having an address of
3241 Westerville Road, Columbus, Ohio 43224 (“VCDS”); Burlington Coat Factory
Warehouse Corporation, a Delaware corporation having an address of 1830 Route
30, Burlington, New Jersey 08016 (“Burlington”); Schottenstein Stores
Corporation, an Ohio corporation having an address of 1800 Moler Road, Columbus,
Ohio (“SSC”); Retail Ventures, Inc. (“RVI”); and Clean Title Agency, Inc., dba
Hummel Title Agency, an Ohio corporation having an address of 2715 East Main
Street, Bexley, Ohio 43209 (“Escrow Agent”).
RECITALS
     A. On                     , 2007, VCDS and GB Retailers, Inc.
(collectively, the “VCDS Tenants”), Burlington and certain affiliates of
Burlington (collectively, the “Burlington Entities”), and SSC and certain
entities related to SSC (the “SSC Landlords”) entered into an Agreement to
Acquire Leases and Lease Properties pursuant to which (i) the Burlington
Entities agreed to purchase from the VCDS Tenants and assume, and the VCDS
Tenants agreed to sell and assign to the Burlington Entities, all of VCDS’
right, title and interest as tenant under certain Assignment Leases as described
therein, and (ii) SSC agreed to acquire from the VCDS Tenants and assume, and
the VCDS Tenants agreed to assign to SSC all of VCDS’ rights, title and interest
as tenants under certain SSC Assigned Leases and to thereafter sublease a
portion of the Leased Premises thereunder to the Applicable Burlington Entity
which agreed to enter into such SSC Sublease, (iii) the Burlington Entities and
the SSC Landlords agreed to enter into certain New SSC Leases as described
therein, (iv) VCDS and Burlington agreed to enter into a Sublease for a portion
of Store No. 102 (the “Lease Acquisition Agreement”), and RVI agreed to provide
a certain indemnity and hold harmless agreement (“RVI Indemnity Agreement”).
     B. Section 2(a) of the Lease Acquisition Agreement provides for the payment
of the Deposit to Escrow Agent to be held in escrow, and Section 2(c) of the
Lease Acquisition Agreement provides for the payment of the balance of the
Purchase Price to Escrow Agent at Closing to be disbursed by Escrow Agent.
     C. Sections 6.1, 6.2, 6.3, 6.4 and 6.5 of the Lease Acquisition Agreement
provide for the delivery by VCDS, Burlington, SSC and Retail Ventures, Inc. to
the Escrow Agent of various indemnification agreements, estoppel certificates,
consents, assignment and assumption agreements, New SSC Leases, lease
termination agreements, settlement statements and related documents in
connection with the Closing (collectively, the “Closing Documents”).

1



--------------------------------------------------------------------------------



 



     D. Section 6.6 of the Lease Acquisition Agreement provides for Escrow Agent
to deliver: (i) the Closing Payment to VCDS; and (ii) the Closing Documents to
the parties entitled thereto.
     E. The parties wish to agree and to instruct Escrow Agent as to when and to
whom: (i) the Deposit is to be disbursed, (ii) the Closing Payment is to be
disbursed; and (iii) the Closing Documents are to be delivered.
     NOW, THEREFORE, in consideration of the promises and premises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
TERMS
     1. Recitals/Definitions. The Recitals are incorporated into and made part
of this Escrow Agreement. All defined terms used in this Escrow Agreement which
are not defined herein shall have the meaning ascribed to such terms in the
Agreement to Acquire Leases.
     2. Appointment. Burlington, VCDS and SSC hereby appoint Escrow Agent on the
terms and conditions set forth herein, and Escrow Agent accepts the appointment
upon the terms and conditions set forth herein.
     3. Delivery to Escrow Agent. On or before the respective dates set forth in
the Lease Acquisition Agreement (a) Burlington shall deliver the Deposit and the
balance of the Purchase Price to Escrow Agent, (b) VCDS, SSC, RVI and Burlington
shall deliver the Closing Documents to Escrow Agent.
     4. Duties of Escrow Agent. Escrow Agent shall hold the Deposit, the balance
of the Purchase Price and the Closing Documents in escrow, and shall disburse
such funds and deliver the Closing Documents only in accordance with the
following provisions:
          (a) Escrow Agent shall hold the Deposit in an interest bearing account
at a federally insured financial institution or as otherwise jointly directed by
VCDS and Burlington. The interest so earned shall become part of the Deposit and
shall be considered as income to the party receiving the Deposit, which party
shall be responsible for the payment of any and all federal and state income
taxes applicable to such interest.
          (b) In the event Burlington fails to timely deliver to VCDS the LOC as
provided in Section 2(b) of the Lease Acquisition Agreement and VCDS elects to
terminate the Lease Acquisition Agreement as a result thereof, VCDS shall
deliver a termination notice to Burlington and Escrow Agent, and unless Escrow
Agent receives written notice from Burlington that it has delivered the LOC to
VCDS, together with a copy of such LOC, within five (5) calendar days
thereafter, Escrow Agent shall deliver the entire Deposit to VCDS.

2



--------------------------------------------------------------------------------



 



          (c) Upon Closing, Escrow Agent shall deliver the Closing Payment to
VCDS at Closing as reflected on the Settlement Statement and shall deliver the
Closing Documents as instructed by Burlington, VCDS and SSC.
          (d) In the event Burlington defaults under the Lease Acquisition
Agreement and as a result thereof VCDS exercises its right pursuant to
Section 11.3(c) of the Lease Acquisition Agreement by sending a notice of such
default to Burlington and Escrow Agent, and unless Escrow Agent receives a
written objection from Burlington within five (5) calendar days of receipt of
such notice, Escrow Agent shall deliver the entire Deposit to VCDS.
          (e) In the event Burlington elects to terminate the Lease Acquisition
Agreement as a result of a default by VCDS or SSC thereunder as permitted in
Section 11.3(d) thereof by sending a termination notice to VCDS, SSC and Escrow
Agent, unless Escrow Agent receives a written objection from VCDS within five
(5) calendar days of receipt of such notice, Escrow Agent shall deliver the
entire Deposit to Burlington.
          (f) In the event either VCDS or Burlington timely objects to a
disbursement of the Deposit pursuant to paragraph 5(b), (c) or (d) above, Escrow
Agent shall hold the Deposit and may elect to either: (i) continue to hold the
Deposit until Escrow Agent receives a written agreement between Burlington and
VCDS directing the disbursement of the Deposit or until ordered by a court of
competent jurisdiction, as the case may be, in which event Escrow Agent shall
disburse the Deposit in accordance with such agreement or court order; or
(ii) place the Deposit into any court of competent jurisdiction and bring an
action of interpleader or any other proceeding.
          (g) In the event of any litigation between Burlington and VCDS, Escrow
Agent may place the Deposit or any other sum with the clerk of the court in
which such litigation is pending. Upon the making of such deposit, Escrow Agent
shall be relieved of its duties hereunder and shall have no liability thereafter
to any party whatsoever.
     5. Liability. Upon delivery of all amounts and all Closing Documents held
by it in accordance with this Escrow Agreement, Escrow Agent shall be relieved
of all liability hereunder.
     6. Uncertainty of Duties. In the event that Escrow Agent shall be uncertain
as to its duties or rights hereunder or shall receive instructions which, in the
exercise of its reasonable judgment, it believes to be in conflict either with
other instructions received by it or with any provision of this Escrow
Agreement, Escrow Agent shall have the absolute right to suspend all further
performance under this Escrow Agreement (except for the safekeeping of the
Deposit, the balance of the Purchase Price and Closing Documents it is holding
hereunder) until the resolution of such uncertainty or conflicting instructions
to the Escrow Agent’s sole satisfaction by final judgment of a court of
competent jurisdiction, joint written instructions from Burlington and VCDS, or
otherwise. In the event that any controversy arises between Burlington and VCDS
with respect to this Escrow Agreement, Escrow Agent shall not be required to
determine the proper resolution of such controversy and shall have the absolute
right, in its sole discretion,

3



--------------------------------------------------------------------------------



 



to file a suit in interpleader and obtain an order from the court requiring
Burlington and VCDS to litigate in such court their respective claims arising
out of or in connection with this Escrow Agreement. In the event of any dispute
whatsoever among Burlington and VCDS with respect to disposition of the Deposit
or the Closing Payment, Burlington and VCDS shall pay the attorneys’ fees and
disbursements incurred by Escrow Agent (which said parties shall share equally,
but for which said parties shall be jointly and severally liable) for any
litigation in which Escrow Agent is named as, or becomes, a party.
     7. Limitation of Duties of Escrow Agent. The duties of Escrow Agent shall
be limited to and determined solely by the express provisions of this Escrow
Agreement and no implied duties shall be read into this Escrow Agreement against
Escrow Agent. Escrow Agent is not bound by and is under no duty to inquire into
the terms or validity of any other agreements or documents which may be related
to or deposited with Escrow Agent in connection with this Agreement.
     8. Reliance. Escrow Agent may rely upon any written notice, instruction or
request delivered to it hereunder and believed by it to be genuine and to have
been signed or presented by the proper party or parties.
     9. Good Faith. Escrow Agent shall not be liable for any act which Escrow
Agent may do or omit to do hereunder, or for any mistake of fact or law, or for
any error of judgment, or for the conduct of any employee, agent or attorney
appointed by it, while acting in good faith, unless caused by or arising from
its or its employees, agents or attorneys’ gross negligence or willful
misconduct.
     10. Indemnification. Burlington and VCDS, jointly and severally, agree to
indemnify and hold Escrow Agent harmless from and against any and all
liabilities, causes of action, claims, demands, judgments, damages, costs and
expenses (including reasonable attorneys’ fees and expenses) that may arise out
of or in connection with Escrow Agent’s good faith acceptance of or performance
of its duties and obligations under this Escrow Agreement other than by reason
of Escrow Agent’s gross negligence or willful misconduct. Escrow Agent shall be
under no duty to institute any suit, or take any remedial procedures under this
Escrow Agreement, or to enter any appearance or in any way defend any suit in
which it be made a defendant hereunder until Escrow Agent has been indemnified
as provided above.
     11. Notices. Any notice or other communication given by either party hereto
to the other relating to this Agreement (“Notice[s]”) shall be: (a) personally
delivered or transmitted by facsimile with a hard copy to follow by first class
mail; (b) sent by first class, certified mail, return receipt requested; or
(c) delivered by a recognized overnight courier service that provides a delivery
receipt, addressed to such other party at the respective addresses set forth
below:
          If to Burlington:
Burlington Coat Factory Warehouse Corporation
1830 Route 30

4



--------------------------------------------------------------------------------



 



Burlington, New Jersey 08016
Attn: Paul Tang, Esq.
Phone No. (609) 387-7800
Fax No. (609) 239-1421
          If to VCDS:
Value City Department Stores, LLC
3241 Westerville Road
Columbus, Ohio 43224
Attn: General Counsel
Phone No. (614) 478-3424
Fax No. (614) 337-4682
          with a copy to:
Retail Ventures
3241 Westerville Road
Columbus, Ohio 43224
Attn: Chief Financial Officer
Phone No. (614) 478-2300
Fax No. (614) 473-2721
and to:
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
P.O. Box 1008
Columbus, Ohio 42316-1008
Attn: Stephen R. Buchenroth
Phone No. (614) 464-6366
Fax No. (614) 719-4648
          If to SSC:
Schottenstein Stores Corporation
1800 Moler Road
Columbus, Ohio 43207
Attn: Tod H. Friedman
Phone No. (614) 449-4329
Fax No. (614) 443-0972
with a copy to:

5



--------------------------------------------------------------------------------



 



Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
P.O. Box 1008
Columbus, Ohio 42316-1008
Attn: Stephen R. Buchenroth
Phone No. (614) 464-6366
Fax No. (614) 719-4648
          If to RVI:
Retail Ventures, Inc.
3241 Westerville Road
Columbus, Ohio 43224
Attn: Chief Executive Officer
Phone No. (614) 478-2300
Fax No. (614) 473-2721
with a copy to:
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
P.O. Box 1008
Columbus, Ohio 42316-1008
Attn: Stephen R. Buchenroth
Phone No. (614) 464-6366
Fax No. (614) 719-4648
          If to Escrow Agent:
Hummel Title Agency
2715 East Main Street
Bexley, Ohio 43209
Attn: Murray Davis
Phone No. (614) 237-3525
Fax No. (614) 237-3389
     Any such notice or other communication shall be deemed to have been
sufficiently given for all purposes hereof the next Business Day after delivery
to a recognized overnight carrier who provides a delivery receipt. Notice by fax
will be deemed received on the date of transmission, provided it was sent before
4:30 p.m. on a Business Day, otherwise it will be deemed received on the next
Business Day. Any Notice sent by fax must be confirmed by the sending of a copy
of that Notice no later than the next Business Day by a recognized overnight
carrier who provides a delivery receipt.
     12. Entire Agreement. The terms and provisions of this Escrow Agreement
constitute the entire agreement between the parties hereto. This Escrow
Agreement or any provision hereof

6



--------------------------------------------------------------------------------



 



may be amended, modified or waived only by a written instrument duly signed by
the parties hereto or their successors and assigns.
     13. Governing Law. The terms and provisions of this Agreement shall be
construed or enforced in accordance with the laws of the State of Ohio without
reference to its conflict of laws provisions.
     14. Counterparts. This Escrow Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
[SIGNATURES ON FOLLOWING PAGE]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement
on the day and year first above written.

            VALUE CITY DEPARTMENT STORES LLC
      By:           Name:           Title:           BURLINGTON COAT FACTORY
WAREHOUSE CORPORATION
      By:           Name:           Title:           CLEAR TITLE AGENCY, INC.,
dba Hummel Title Agency
      By:           Name:           Title:           SCHOTTENSTEIN STORES
CORPORATION
      By:           Name:           Title:           RETAIL VENTURES, INC.
      By:           Name:           Title:      

8



--------------------------------------------------------------------------------



 



         

EXHIBIT R
FORM OF INDEMNIFICATION AGREEMENT
          THIS INDEMNIFICATION AGREEMENT is executed effective
                    , 2008 by VALUE CITY DEPARTMENT STORES LLC, an Ohio limited
liability company (“VCDS”) and RETAIL VENTURES, INC., an Ohio corporation
(“RVI”) for the benefit of Burlington Coat Factory of                     , LLC,
a(n)                      limited liability company (“Burlington”).
RECITALS
           On September ___, 2007, VCDS, GB Retailers, Inc., Schottenstein
Stores Corporation, Valley Fair Corporation, Independence Limited Liability
Company, RVI, Burlington Coat Factory Warehouse Corporation, (“BCFC”),
Burlington, and other affiliates of Burlington (together with BCFC and
Burlington, the “Burlington Entities”) entered into an Agreement to Acquire
Leases and Lease Properties with respect to various leases with respect to which
VCDS or GB were the tenants (the “Agreement”).
           Pursuant to the Agreement, the Lease for Value City Department Stores
No. ___ in                      (the “Lease”) is to be assigned by VCDS to
Burlington and assumed by Burlington.
          The Lease contains in Section 44 thereof a certain provision pursuant
to which under certain circumstances the landlord can require the tenant to
repurchase the leased premises pursuant to the terms of that section (the “Put
Provision”).
          The Agreement provides in Section 6.6 thereof that (i) RVI shall
indemnify Burlington from any loss or damage that Burlington may suffer or incur
as a result of the exercise by the landlord of its rights under Section 44 of
the Lease, including but not limited to reasonable attorneys’ fees and legal
costs (the “Put Exercise Damages”), and that (ii) in the event the landlord
under the Lease exercises its rights under Section 44 of the Lease to cause
Burlington, as the tenant under the Lease, or VCDS, as the Original Tenant under
the Lease, to repurchase the leased premises and it is finally determined by a
court of competent jurisdiction, after all applicable appeal periods have
expired, that the landlord has such right and the right has been properly
exercised, RVI shall repurchase or cause an affiliated entity to purchase the
leased premises, subject to the Lease, in accordance with the Put Provision (the
“Put Repurchase Obligation”).
          The Agreement also provides in Section 6.7A(c)(xi) that to the extent
the copy of the Lease, any amendments, modifications and related documents
furnished by VCDS to Burlington with respect to the Lease (the “Lease Package”)
is not a true and complete copy of the Lease and all amendments thereto, and as
a result of the failure of the Lease Package to include any material document
relating to the Lease, Burlington incurs out-of-pocket expenses,

1



--------------------------------------------------------------------------------



 



including reasonable attorneys’ fees, or suffers any other loss or damage,
including any payment to a landlord reasonably necessary to correct such
deficiency (such expenses, losses or damages being referred to as “Lease Package
Damages”) and if the Lease Package Damages with respect to the Lease, together
with Lease Package Damages suffered by all other Burlington Entities with
respect to the Assignment Leases they have assumed, exceed Twenty-Five Thousand
Dollars ($25,000) (the “Combined Threshold Damage Amount”), VCDS and RVI will
jointly and severally indemnify and hold harmless Burlington from all Lease
Package Damages it suffers in excess of the Combined Threshold Damage Amount.
          RVI and VCDS are executing this Indemnification Agreement pursuant to
the terms of Section 6.6 and 6.7A(c)(xi) of the Agreement.
Agreement
          NOW, THEREFORE, in consideration of the foregoing and in accordance
with the terms of the Agreement, and in consideration of Burlington assuming the
Lease pursuant to the Agreement, VCDS and RVI agree as follows:
          1. Capitalized terms used herein which are not specifically defined
herein shall have the meaning ascribed to such terms in the Agreement.
          2. Subject to Section 3 hereof, RVI and VCDS hereby jointly and
severally agree to indemnify and hold harmless Burlington from all Lease Package
Damages suffered by Burlington in excess of the Combined Threshold Damage
Amount.
          3. In connection with indemnification set forth in Section 2 hereof
and as a condition thereof, within ten (10) days of notification by the landlord
of the existence of an obligation under the Lease or another document not
contained in the Lease Package, Burlington shall submit to RVI and VCDS at the
address set forth in the Agreement or such other address as RVI or VCDS may
supply from time to time (the “Notice Address”) a demand for indemnification
accompanied by (i) a copy of the notification from the landlord, (ii) a copy of
the document or documents provided by the landlord which were not included in
the Lease Package (the “Missing Documents”), (iii) the amount of Lease Package
Damages claimed by Burlington in excess of the Combined Threshold Damage Amount
(the “Claim Amount”) accompanied by such document supporting the Claim Amount as
RVI and VCDS may reasonably request, and (iv) evidence reasonably acceptable to
RVI and VCDS that the Combined Threshold Damage Amount has been reached
(collectively, the “Indemnification Demand”). Within thirty (30) days of receipt
of the Indemnification Demand, RVI and/or VCDS shall (i) if they in good faith
dispute the validity of the Missing Documents, notify Burlington of such dispute
and immediately undertake on behalf of Burlington the defense of the claim by
landlord at its sole expense (the “Defenses of Claim”), or (ii) if they
acknowledges the validity of the Missing Documents, pay the Claim Amount to
Burlington. If in connection with the Defenses of Claim it is determined by RVI
and VCDS or by a court of competent jurisdiction that the Missing Documents are
valid documents applicable to the Lease, RVI and VCDS shall pay the Claim Amount
or such lesser amount as agreed to by the landlord or determined by the

2



--------------------------------------------------------------------------------



 



court under clause (ii) above of this Section 3.
          4. RVI hereby agrees to indemnify and hold harmless Burlington from
all Put Exercise Damages and agrees to pay the same within thirty (30) days of
receipt of a demand for payment thereof from Burlington accompanied by such
supporting documentation thereof as RVI may reasonably request.
          5. RVI further agrees to promptly perform the Put Repurchase
Obligation and purchase or cause an affiliate to purchase the leased premises
subject to the Lease upon the terms contained in Section 44 of the Lease and
Section 6.6 of the Agreement conditioned upon Burlington notifying RVI at the
Notice Address (the “Put Demand Notice”) within ten (10) days of receipt of
notice by Burlington from the landlord that the landlord has elected to exercise
under the Put Provision and demanded that Burlington repurchase the leased
premises. Upon receipt of such Put Demand Notice from Burlington, RVI shall have
the exclusive right at its sole expense to negotiate, litigate, and enter into
any settlement with the landlord with respect to whether the landlord is
entitled to exercise the Put Right. Burlington agrees to reasonably cooperate
with RVI in connection therewith provided RVI shall reimburse Burlington for all
reasonable out-of-pocket expenses incurred by Burlington in connection with such
cooperation.
          6. This Indemnification Agreement shall be construed in accordance
with the laws of the State of Ohio.
          7. This Indemnification Agreement shall be binding upon RVI and VCDS
and shall inure to the benefit of Burlington and its successors and assigns.
          8. Any notices or demands required or permitted to be given by
Burlington under this Indemnification Agreement shall be given in writing by
personal delivery, overnight express service, or United States mail addressed to
the respective party at the Notice Address. Such notice or demand, if by
telecopy or personal delivery, shall be deemed to have been given on the date
telecopied or delivered, if by overnight express service on the next business
day following delivery to such service, and if by mail on the third day
following the date deposited in the United States mail.
          9. This Indemnification Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof. It may not be modified or
amended except in a written agreement signed by all parties hereto.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first set forth above.

            RETAIL VENTURES, INC.
      By:                         VALUE CITY DEPARTMENT STORES LLC
      By:                        

4